Exhibit 10.1

Execution Version

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

OCTOBER 12, 2010

By and Among

LHC GROUP, INC.,

a Delaware corporation

as Borrower

and

CAPITAL ONE, NATIONAL ASSOCIATION

as Agent

and

CAPITAL ONE, NATIONAL ASSOCIATION

And

JPMORGAN CHASE BANK, N.A.

as Lenders

and

CAPITAL ONE, NATIONAL ASSOCIATION

As Sole Book Runner and

Sole Lead Arranger

and

JPMORGAN CHASE BANK, N.A.

As Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.1. Defined Terms

   2

Section 1.2. Accounting Terms

   15

ARTICLE II

  

LINE OF CREDIT LOAN COMMITMENT

   15

Section 2.1. The Line of Credit

   15

Section 2.2. Revolving Loans

   15

Section 2.2.1. Revolving Loans

   16

Section 2.2.2. Letters of Credit

   16

Section 2.2.3. Procedures for Obtaining Letters of Credit

   17

Section 2.2.4. Manner and Notice of Borrowing Under the Line of Credit

   17

Section 2.2.5. Use of Proceeds

   18

Section 2.2.6. Several Obligations

   18

Section 2.3. Swing Line

   18

ARTICLE III

  

NOTES EVIDENCING THE LOANS

   20

Section 3.1. Notes

   20

Section 3.1.1. Form of Notes

   20

Section 3.1.2. Issuance of Additional Notes

   20

Section 3.1.3. Payment of the Notes

   20

Section 3.1.4. Payment to the Lenders

   20

Section 3.1.5. Sharing of Payments, Etc.

   21

 

i



--------------------------------------------------------------------------------

Section 3.1.6. Non-Receipt of Funds by the Agent

   21

Section 3.1.7. Default of Any Lender

   21

ARTICLE IV

  

INTEREST RATES

   23

Section 4.1. Options

   23

Section 4.1.1. Base Rate Loans

   23

Section 4.1.2. Eurodollar Loans

   24

Section 4.2. Interest Rate Determination

   24

Section 4.3. Conversion Option

   24

ARTICLE V

  

CHANGE OF CIRCUMSTANCES

   24

Section 5.1. Unavailability of Funds or Inadequacy of Pricing

   24

Section 5.2. Change in Laws

   25

Section 5.3. Increased Cost or Reduced Return

   25

Section 5.4. Breakage Costs

   26

Section 5.5. Discretion of Lender as to Manner of Funding

   27

Section 5.6. Foreign Lenders

   27

ARTICLE VI

  

FEES

   28

Section 6.1. Commitment Fees

   28

Section 6.2. Unused Fees

   28

Section 6.3. Letter of Credit Fee

   28

ARTICLE VII

  

CERTAIN GENERAL PROVISIONS

   28

 

ii



--------------------------------------------------------------------------------

Section 7.1. Payments

   28

Section 7.2. No Offset, etc.

   28

Section 7.3. Rate Management Transactions

   29

Section 7.4. Calculation of Fees

   29

ARTICLE VIII

  

PREPAYMENTS

   29

Section 8.1. Voluntary Prepayments

   29

Section 8.2. Mandatory Prepayment Resulting from Overadvances

   29

ARTICLE IX

  

SECURITY FOR THE INDEBTEDNESS

   29

Section 9.1. Security

   29

ARTICLE X

  

CONDITIONS PRECEDENT

   30

Section 10.1. Condition Precedent to Effectiveness of this Agreement

   30

Section 10.2. Conditions Precedent to all Revolving Loans

   31

ARTICLE XI

  

REPRESENTATIONS AND WARRANTIES

   31

Section 11.1. Corporate Authority of the Borrower

   31

Section 11.2. Financial Statements

   32

Section 11.3. Litigation

   32

Section 11.4. Approvals

   32

Section 11.5. Required Insurance

   32

Section 11.6. Licenses

   33

Section 11.7. Adverse Agreements

   33

Section 11.8. Default or Event of Default

   33

 

iii



--------------------------------------------------------------------------------

Section 11.9. Employee Benefit Plans

   33

Section 11.10. Investment Company Act

   33

Section 11.11. Intentionally Omitted

   33

Section 11.12. Regulations X, T and U

   33

Section 11.13. Location of Offices and Records

   33

Section 11.14. Information

   33

Section 11.15. Environmental Matters

   34

Section 11.16. Solvency of the Borrower

   35

Section 11.17. Governmental Requirements

   35

Section 11.18. Authority of the Guarantor

   35

Section 11.19. Reliance on Representations and Warranties

   36

ARTICLE XII

  

AFFIRMATIVE COVENANTS

   36

Section 12.1. Financial Statements; Other Reporting Requirements

   36

Section 12.2. Notice of Default; Litigation; ERISA Matters

   37

Section 12.3. Maintenance of Existence, Properties and Liens

   38

Section 12.4. Taxes

   38

Section 12.5. Compliance with Environmental Laws

   38

Section 12.6. Further Assurances

   39

Section 12.7. Financial Covenants

   40

Section 12.8. Operations

   40

Section 12.9. Change of Location

   40

Section 12.10. Employee Benefit Plans

   41

 

iv



--------------------------------------------------------------------------------

Section 12.11. Deposit and Operating Accounts

   41

Section 12.12. Field Audits; Other Information

   41

Section 12.13. Insurance

   41

Section 12.14. Subsidiaries

   41

Section 12.15. Collateral Documents

   41

Section 12.16. Intentionally Deleted

   42

Section 12.17. Excluded Subsidiaries

   42

ARTICLE XIII

  

NEGATIVE COVENANTS

   42

Section 13.1. Limitations on Fundamental Changes

   42

Section 13.2. Disposition of Assets

   42

Section 13.3. Intentionally Omitted

   43

Section 13.4. Encumbrances; Negative Pledge

   43

Section 13.5. Debts

   44

Section 13.6. Investments, Loan and Revolving Loans

   45

Section 13.7. Intentionally Omitted

   46

Section 13.8. Transactions with Affiliates

   46

ARTICLE XIV

  

EVENTS OF DEFAULT

   46

Section 14.1. Events of Default

   46

Section 14.2. Waivers

   49

Section 14.3. After Event of Default; Collections

   49

ARTICLE XV

  

THE AGENT AND THE LENDERS

   50

 

v



--------------------------------------------------------------------------------

Section 15.1. Appointment and Authorization

   50

Section 15.2. Intentionally Omitted

   51

Section 15.3. Consultation with Counsel

   51

Section 15.4. Documents

   51

Section 15.5. Resignation or Removal of Agent

   51

Section 15.6. Responsibility of Agent

   52

Section 15.7. Independent Investigation

   53

Section 15.8. Indemnification

   53

Section 15.9. Benefit of Article XV

   54

Section 15.10. Pro Rata Treatment

   54

Section 15.11. Intentionally Omitted

   54

Section 15.12. Other Financings

   54

Section 15.13. Interests of the Lenders

   54

Section 15.14. Investments

   55

ARTICLE XVI

  

MISCELLANEOUS

   55

Section 16.1. No Waiver; Modification in Writing

   55

Section 16.2. Addresses for Notices

   55

Section 16.3. Fees and Expenses

   56

Section 16.4. Right of Set-off

   57

Section 16.5. Waiver of Marshaling

   57

Section 16.6. Governing Law

   57

Section 16.7. Consent to Loan Participation

   57

 

vi



--------------------------------------------------------------------------------

Section 16.8. Intentionally Omitted

   57

Section 16.9. Permitted Assignment

   57

Section 16.10. Indemnity

   58

Section 16.11. Maximum Interest Rate

   59

Section 16.12. Waiver of Jury Trial; Submission to Jurisdiction

   60

Section 16.13. Severability

   60

Section 16.14. Headings

   60

Section 16.15. Confidentiality

   60

Section 16.16. Prior Revolving Note

   61

 

SCHEDULES

  

Schedule 1.1(a)

   Excluded Subsidiaries

Schedule 1.1(b)

   Guarantors

Schedule 11.3

   Litigation

Schedule 13.4

   Encumbrances

Schedule 13.5

   Existing Indebtedness

Schedule 13.6

   Existing Investments

Schedule 13.8

   Transactions with Affiliates

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
October 12, 2010, is by and among LHC GROUP, INC., a Delaware corporation (the
“Borrower”), the LENDERS, and CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association, individually as a Lender and as Administrative Agent,
CAPITAL ONE, NATIONAL ASSOCIATION, as sole bookrunner and sole lead arranger,
and JPMORGAN CHASE BANK, N.A., as Syndication Agent.

RECITALS:

A. The Borrower, Capital One, National Association, First Tennessee Bank,
National Association, and Branch Banking and Trust Company, a national banking
association, as Lenders, and Capital One, National Association, as Agent, are
the parties to that certain Amended and Restated Credit Agreement dated as of
June 12, 2008, as amended by First Amendment thereto dated as of June 15, 2009
(as so amended, the “Original Agreement”), pursuant to which Lenders extended to
Borrower a revolving line of credit in the maximum aggregate amount of
$75,000,000.00.

B. The Borrower has requested that the Line of Credit Loan Commitment in the
maximum total aggregate principal amount of $75,000,000.00 be renewed, and that
certain other changes be made to the Original Agreement.

C. Subject to the terms and conditions of this Agreement the Agent and Lenders
have agreed to renew the Line of Credit Loan Commitment in the maximum total
aggregate principal amount of $75,000,000.00.

D. As of the date of this Agreement, the Lenders are JPMorgan Chase Bank, N.A.
and Capital One, National Association.

E. To evidence the renewed Line of Credit Loan Commitment, the new Lenders, and
certain other changes to the Original Agreement, the parties desire to amend and
restate the Original Agreement in its entirety.

Now therefore, in consideration of the premises, the parties do hereby amend and
restate the Original Agreement as follows:

 

Page 1 of 62



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Defined Terms. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Acquisition” shall mean any transaction or series of related transactions with
the same seller, consummated on or after the date hereof, by which the Borrower
or any Subsidiary directly, (i) acquires a majority voting interest in any
active business, or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise, or (ii) acquires
securities or other ownership interests of any Person having at least a majority
of combined voting power of the then outstanding securities or other ownership
interests of such Person.

“Agent” shall mean Capital One, National Association in its capacity as
contractual, administrative, and collateral representative of the Lenders
pursuant to Article XV, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article XV.

“Agreement” shall mean this Second Amended and Restated Credit Agreement, as the
same may from time to time be amended, modified, supplemented, and/or restated
and in effect from time to time.

“Base Rate” shall mean the base rate of interest established from time to time
by The Wall Street Journal, as the “prime” lending rate on corporate loans
posted by at least seventy-five percent (75%) of the nation’s thirty largest
banks, and which is not necessarily the lowest rate charged by any of the
Lenders, such rate to be adjusted automatically on and as of the effective date
of any change in such Base Rate.

“Base Rate Interest Period” shall mean, with respect to any Base Rate Loan, the
period ending on the last day of each month, provided, however, that (i) if any
Base Rate Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, and
(ii) if any Base Rate Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date.

“Base Rate Loans” shall mean any Loan during any period which bears interest
based upon the Base Rate.

“Base Rate Margin” shall mean, with respect to each Base Rate Loan:

(i) 1.00% per annum if the Leverage Ratio is less than 1.00 to 1.0;

(ii) 1.25% per annum if the Leverage Ratio is greater than or equal to 1.00 to
1.0 but less than 1.50 to 1.0; or

 

Page 2 of 62



--------------------------------------------------------------------------------

(iii) 1.50% per annum if the Leverage Ratio is greater than or equal to 1.50 to
1.0 but less than or equal to 2.00 to 1.0.

The Base Rate Margin shall be determined by the Agent from time to time, based
on the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 12.1(c). Any adjustment to the
Base Rate Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 12.1(b), as of the date 60 days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 12.1(a), as of the date 90 days following the end of the last day of
the applicable fiscal year covered by such Compliance Certificate. If the
Borrower fails to deliver a Compliance Certificate pursuant to Section 12.1(c),
the Base Rate Margin shall equal the percentage corresponding to item (iii) of
this definition until the date of the delivery of the required Compliance
Certificate. As of the date hereof, and thereafter until changed as provided
above, the Base Rate Margin is determined based on item (iii) of this
definition.

“Borrower” shall mean LHC Group, Inc., a Delaware corporation, together with its
successors and assigns.

“Borrowing Date” means the date elected by Borrower pursuant to Section 2.2.4.
hereof for a Revolving Loan.

“Business Day” means a day other than a Saturday, Sunday or legal holiday for
commercial banks under the laws of the State of Louisiana or a day on which
national banks are authorized to be closed in Lafayette and/or New Orleans,
Louisiana.

“Capital Lease Obligations” means any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Capital One” means Capital One, National Association in its individual capacity
as a Lender, and its successors and assigns.

“Collateral” shall mean any interest in any kind of property or assets pledged,
mortgaged or otherwise subject to an Encumbrance in favor of the Agent for the
benefit of the Lenders pursuant to the Collateral Documents.

“Collateral Documents” shall collectively refer to any and all documents now or
hereafter in which an Encumbrance is created on any property of the Borrower or
of any other Person to secure payment of the Indebtedness (or any part thereof)
of the Borrower to the Lenders under this Agreement and the Notes, including the
Pledge Agreement and any joinder thereto executed by the Borrower and any
Guarantor.

 

Page 3 of 62



--------------------------------------------------------------------------------

“Commitments” shall mean collectively the Line of Credit Loan Commitments of
each Lender as specified on the signature page(s) of this Agreement or specified
in connection with an assignment made pursuant to Section 16.9 hereof.

“Commitment Percentage” shall mean for each Lender the percentage of the
Commitment of such Lender divided by the aggregate amount of all Commitments of
all Lenders.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 12.1(c) of this Agreement.

“Consolidated Current Assets” shall mean the total of the Borrower’s
consolidated current assets determined in accordance with GAAP.

“Consolidated Current Liabilities” shall mean the total of the Borrower’s
consolidated current liabilities plus the existing outstanding balance under the
Line of Credit, determined in accordance with GAAP.

“Consolidated Net Worth” shall mean the total assets of the Borrower and its
Subsidiaries, minus the total liabilities of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Debt” shall mean without duplication: (i) indebtedness for borrowed money;
(ii) the face amounts of all outstanding standby and commercial letters of
credit and bankers acceptances, matured or unmatured, issued on behalf of
Borrower; (iii) guaranties of the Debt of any other Person, whether direct or
indirect, whether by agreement to purchase the indebtedness of any other Person
or by agreement for the furnishing of funds to any other Person through the
purchase or lease of goods, supplies or services (or by way of stock purchase,
capital contribution, advance or loan) in each case for the purpose of paying or
discharging the Debt of any other Person; and (iv) the present value of all
obligations for the payment of rent or hire of property of any kind (real or
personal) under leases or lease agreements required to be capitalized under
GAAP.

“Default” shall mean an event which with the giving of notice or the lapse of
time (or both) would constitute an Event of Default hereunder.

“Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Line Loans within three (3) Business Days of the date required
to be funded by it hereunder; (b) notified the Borrower or the Agent in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement; (c) failed, within
three (3) Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans or participations in then outstanding Letters of Credit and
Swing Line Loans; (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute; or (e) either (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or

 

Page 4 of 62



--------------------------------------------------------------------------------

acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disposition” means any sale, transfer, lease, contribution, conveyance or other
disposition (including by way of merger) of, or the granting of options,
warrants or other rights to, any asset to any other Person (other than to the
Borrower or a Subsidiary) in one or a series of transactions. The term “Dispose”
has a correlative meaning.

“Dollars” and “$” shall mean lawful money of the United States of America.

“EBITDA” shall mean the Borrower’s consolidated earnings before interest, taxes,
depreciation, and amortization, all as determined in accordance with GAAP;
provided, however, if Borrower acquires a one hundred percent (100%) interest in
an entity at an acquisition price exceeding $15,000,000.00, then the acquired
entity’s historical trailing 12-months earnings before interest, taxes,
depreciation, and amortization, all as determined in accordance with GAAP will
be included in Borrower’s EBITDA for purposes of calculating the covenants set
forth in Section 12.7(a) and Section 12.7(c) hereof.

“Encumbrances” shall mean individually, collectively and interchangeably any and
all presently existing and/or future mortgages, liens, privileges, servitudes,
rights-of-way and other contractual and/or statutory security interests and
rights of every nature and kind that, now and/or in the future may affect the
property of Borrower or any part or parts thereof.

“Environmental Laws” shall mean any federal, state, local or tribal statute,
law, rule, regulation, ordinance, code, permit, consent, approval, license,
written policy or rule of common law now or hereafter in effect and in each case
as amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, injunction, consent decree or judgment, or
other authorization or requirement whenever promulgated, issued or modified,
including the requirement to register underground storage tanks, well plugging
and abandonment requirements, and oil and gas waste disposal requirements
relating to:

(i) emissions, discharges, spills, migration, movement, releases or threatened
releases of pollutants, contaminants, Hazardous Materials, or hazardous or toxic
materials or wastes into or onto soil, land, ambient air, surface water, ground
water, watercourses, publicly owned treatment works, drains, sewer systems,
wetlands or septic systems;

(ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation, or shipment of Hazardous Materials or hazardous and/or toxic
wastes, material, products or by-products containing Hazardous Materials (or of
equipment or apparatus containing Hazardous Materials); or

 

Page 5 of 62



--------------------------------------------------------------------------------

(iii) otherwise relating to pollution or the protection of human health or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as
amended, the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.,
as amended, the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et
seq., as amended, the Clean Water Act, 33 U.S.C. §§ 1251 et seq., as amended,
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., as amended, the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., as amended, the federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f et seq., as amended, the Atomic Energy Act, 42
U.S.C. §§ 2011 et seq., as amended, the Natural Gas Pipeline Safety Act of 1968,
49 U.S.C. § 1671 et seq., as amended, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.C.S. §§ 136 et seq., as amended, and the Occupational
Safety and Health Act, 29 U.S.C. §§ 651 et seq., as amended, and all comparable
statutes of the State of Louisiana, and all comparable local Governmental
Requirements in such state.

“Environmental Liabilities” means with respect to any Person, any and all
liabilities, responsibilities, losses, sums paid in settlement of claims,
obligations, charges, actions (formal or informal), claims (including, without
limitation, claims for personal injury or for property damage), liens,
administrative proceedings, damages (including, without limitation, loss or
damage resulting from the occurrence of an Event of Default), punitive damages,
consequential damages, treble damages, penalties, fines, monetary sanctions,
interest, court costs, response and remediation costs, stabilization costs,
encapsulation costs, treatment, storage, or disposal costs, groundwater
monitoring or environmental sampling costs, other causes of action and any other
costs and expenses (including, without limitation, reasonable attorneys’,
experts’, and consultants’ fees, costs of investigation and feasibility studies
and disbursements in connection with any investigative, administrative or
judicial proceeding), whether direct or indirect, known or unknown, absolute or
contingent, past, present or future arising under, pursuant to or in connection
with any Environmental Law, or any other binding obligation of such Person
requiring abatement of pollution or protection of human health and the
environment.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws or (ii) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Materials into the environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

Page 6 of 62



--------------------------------------------------------------------------------

“Eurodollar Business Day” shall mean any date other than Saturday, Sunday or a
day on which banking institutions are generally authorized or obligated by law
or executive order to close in the City of London, England.

“Eurodollar Interest Period” shall mean, with respect to any Eurodollar Loan
(i) initially, the period commencing on the date such Eurodollar Loan is made
and ending one (1) month, two (2) months, or three (3) months (or such other
period agreed upon by the Borrower and the Lenders) thereafter, and
(ii) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Eurodollar Loan and ending one
(1) month, two (2) months, or three (3) months (or such other period agreed upon
by the Borrower and the Lenders) thereafter; provided, however, that (a) if any
Eurodollar Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless the result of such extension would be to extend such Interest Period
into the next calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day, (b) if any Eurodollar Interest Period
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) such Interest Period shall end on the last Business Day of a
calendar month, and (c) any Eurodollar Interest Period which would otherwise
expire after the Termination Date shall end on the Termination Date.

“Eurodollar Loan” shall mean any Loan during any period which bears interest at
the Eurodollar Rate.

“Eurodollar Margin” shall mean with respect to each Eurodollar Loan under the
Line of Credit:

(i) 2.25% per annum if the Leverage Ratio is less than 1.00 to 1.0;

(ii) 2.50% per annum if the Leverage Ratio is greater than or equal to 1.00 to
1.0 but less than 1.50 to 1.0; or

(iii) 2.75% per annum if the Leverage Ratio is greater than or equal to 1.50 to
1.0 but less than or equal to 2.00 to 1.0.

The Eurodollar Margin shall be determined by the Agent from time to time, based
on the Leverage Ratio as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 12.1(c). Any adjustment to the
Eurodollar Margin shall be effective (a) in the case of a Compliance Certificate
delivered in connection with quarterly financial statements of the Borrower
delivered pursuant to Section 12.1(b), as of the date 60 days following the end
of the last day of the applicable fiscal quarter covered by such Compliance
Certificate, and (b) in the case of a Compliance Certificate delivered in
connection with annual financial statements of the Borrower delivered pursuant
to Section 12.1(a), as of the date 90 days following the end of the last day of
the applicable fiscal year

 

Page 7 of 62



--------------------------------------------------------------------------------

covered by such Compliance Certificate. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 12.1(c), the Eurodollar Margin shall
equal the percentage corresponding to item (iii) of this definition until the
date of the delivery of the required Compliance Certificate.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Interest Period,
the offered rate for U.S. Dollar deposits of not less than $1,000,000 as of
11:00 A.M. City of London, England time two (2) Eurodollar Business Days prior
to the first date of each Eurodollar Interest Period as shown on the display
designated as “British Bankers Assoc. Interest Settlement Rates” on the Telerate
system (“Telerate”), Reuters Screen LIBOR 01 Page, or such other page or pages
as may replace such pages on Telerate for the purpose of displaying such rate,
rounded upwards, if necessary to the nearest  1/16% and adjusted for the maximum
cost of reserves, if any. Provided, however, that if such rate is not available
on Telerate then such offered rate shall be otherwise independently obtained by
the Agent from an alternate, substantially similar independent source available
to the Agent or shall be calculated by the Agent by substantially similar
methodology as that theretofore used to determine such offered rate in Telerate.

“Event of Default” shall mean individually, collectively and interchangeably any
of the Events of Default set forth below in Section 14.1. hereof.

“Excluded Subsidiary” shall mean any entity listed on Schedule 1.1(a) and any
other Subsidiary in which the owner of the minority ownership interest in such
Subsidiary has not consented to the execution, delivery and performance of the
Guaranty by such Subsidiary; provided that the Borrower shall have put forth
reasonable efforts to obtain such consent. All Subsidiaries of an Excluded
Subsidiary shall be deemed to be Excluded Subsidiaries.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transaction with
members of the Federal Reserve System arranged by federal fund brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day,
next succeeding such day; provided, however, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on the next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average of quotations for such Business Day on such transactions received by the
Agent from three (3) federal funds brokers of recognized standing selected by
it. If, for any reason, the Agent shall have determined (which determination
shall be conclusive, absent manifest error) that it is unable to ascertain the
Federal Funds Rate, including the inability or failure of the Agent to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clause (i) of the first sentence of the
definition of Base Rate until the circumstances giving rise to such inability no
longer exist.

 

Page 8 of 62



--------------------------------------------------------------------------------

“GAAP” shall mean, at any time, accounting principles generally accepted in the
United States as then in effect.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Governmental Requirement” shall mean any applicable state, federal or local
law, statute, ordinance, code, rule, regulation, order or decree.

“Guarantor” means individually and collectively, each entity set forth on
Schedule 1.1(b), and each of their respective successors and assigns, and any
future Subsidiary of Borrower that is not an Excluded Subsidiary.

“Guaranty” means that certain Amended and Restated Commercial Guaranty of even
date with this Agreement executed by each Guarantor in favor of the Agent for
the ratable benefit of the Lenders, as amended, supplemented and/or restated
from time to time and in effect, and any joinder to such Amended and Restated
Commercial Guaranty executed after the date of the Agreement by a Subsidiary of
the Borrower that is not an Excluded Subsidiary.

“Hazardous Materials” means (1) hazardous materials, hazardous wastes, and
hazardous substances including, but not limited to, those substances, materials
and wastes listed in the United States Department of Transportation Hazardous
Materials Table, 49 C.F.R. § 172.101, as amended, or listed by the federal
Environmental Protection Agency as hazardous substances under or pursuant to 40
C.F.R. Part 302, as amended, or substances, materials, contaminants or wastes
which are or become regulated under any Environmental Law, including without
limitation, those substances, materials, contaminants or wastes as defined in
the following statutes and their implementing regulations: the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., as amended, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as amended, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., as amended, the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq., as amended, the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended,
the federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., as amended,
the Occupational Safety and Health Act, 2 U.S.C. § 651 et seq., as amended, the
Safe Drinking Water Act, 42 U.S.C. §300f et seq., as amended and the Natural Gas
Pipeline Safety Act of 1968, 49 U.S.C. § 1671 et seq., as amended; (2) all
substances, materials, contaminants or wastes listed in all comparable statutes
of the States of Louisiana and Texas and in comparable local Requirements of Law
in such states; (3) acid gas, sour water streams or sour water vapor streams
containing hydrogen sulfide or other forms of sulphur, sodium hydrosulfide and
ammonia; (4) Hydrocarbons; (5) natural gas, synthetic gas, and any mixtures
thereof; (6) asbestos and/or any material which contains 1% or more, by weight,
of any hydrated mineral silicate, including but not limited to chrysotile,
amosite, crocidolite, tremolite, anthophylite and/or actinolite, whether friable
or non-friable; (7) PCB’s, or PCB containing materials or fluids; (8) radon;
(9) naturally

 

Page 9 of 62



--------------------------------------------------------------------------------

occurring radioactive material, radioactive substances or waste; (10) salt water
and other oil and gas wastes and (11) any other hazardous or noxious substance,
material, pollutant, emission, or solid, liquid or gaseous waste.

“Indebtedness” shall mean, at any time, all obligations, indebtedness, and
liabilities, whether now existing or arising in the future, of the Borrower to
the Lenders or any of them (or in the case of a Rate Management Transaction, any
affiliate thereof) pursuant to or arising under the Agreement, including all
Reimbursement Obligations, obligations of the Borrower under Rate Management
Transactions (including all renewals, extensions, modifications, and
substitution thereof and therefor) and all cancellations, buy backs, reversals,
terminations, or assignments of Rate Management Transactions, and the
indebtedness of the Borrower evidenced by the Notes, including principal,
interest, costs, expenses and reasonable attorneys’ fees and all other fees and
charges, together with all fees and other indebtedness and costs and expenses
for which the Borrower is responsible under this Agreement or under any of the
Related Documents.

“Interest Payment Date” shall mean (i) for a Base Rate Loan, the last Business
Day of each month such Loan is outstanding, (ii) for a Eurodollar Loan, the last
Eurodollar Business Day of each Eurodollar Interest Period for such Loan.

“Interest Period” shall mean any Base Rate Interest Period or Eurodollar
Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any stock or other equity interest in another Person, (b) a loan,
advance or extension of credit to, capital contribution to, or purchase or other
acquisition of any Debt of, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person.

“Lenders” shall mean the lending institutions listed on the signature page(s) of
this Agreement, and their respective successors and assigns, and any other
lending institutions that become a signatory party to the Agreement in the
future.

“Letters of Credit” shall mean the letters of credit issued by the Agent
pursuant to Section 2.2.2. hereof.

“Leverage Ratio” shall mean the ratio produced by the following calculation: the
sum of all senior funded Debt by the Lenders or any of them to Borrower and/or
any Guarantor divided by EBITDA, tested quarterly on a rolling four quarters
basis.

“Liabilities” shall mean, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

 

Page 10 of 62



--------------------------------------------------------------------------------

“Line of Credit” shall mean the revolving line of credit in the total maximum
aggregate principal amount of the Commitments extended by the Lenders pursuant
to the Line of Credit Loan Commitment.

“Line of Credit Loan Commitment” shall mean (i) for all Lenders, $75,000,000.00
or such other amount pursuant to Section 2.4 and (ii) as to any Lender, its
obligation to make Revolving Loans hereunder on its Pro Rata Part of the Line of
Credit and purchase its Pro Rata Part of participations in Letters of Credit
issued hereunder by the Agent in amounts not exceeding an amount equal to its
Commitment Percentage times the Line of Credit Loan Commitment in existence at
the time of determination.

“Loans” shall mean, collectively, all Revolving Loans.

“Loan Documents” shall mean this Agreement, the Notes, any other documents and
instruments evidencing any portion of the Indebtedness, the Guaranty, the
Collateral Documents, and any other instruments and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

“Material Adverse Effect” shall mean an event which causes a material adverse
effect on the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.

“Maximum Rate” shall mean, at any particular time in question, the maximum
non-usurious rate of interest which under applicable law may then be charged on
the Indebtedness or any other obligations hereunder. If such Maximum Rate
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to Borrower from time to time
as the effective date of each change in such Maximum Rate.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Notes” shall mean the Revolving Notes.

“Other Financing” is used herein as defined in Section 15.12. hereof.

“Original Agreement” is used herein as defined in recital A of this Agreement.

“Payor” is used herein as defined in Section 3.1.6. hereof.

“Permitted Encumbrances” shall have the meaning ascribed to such term in
Section 13.4. hereof.

 

Page 11 of 62



--------------------------------------------------------------------------------

“Permitted Investments” means (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Service or from Moody’s
Investors Service, Inc.; (c) Investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $250,000,000.00; (d) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and (e) shares of funds registered under the Investment
Company Act of 1940, as amended, that have assets of at least $100,000,000 and
invest only in obligations described in clauses (a) through (d) above to the
extent that such shares are rated by Moody’s Investors Service, Inc. or
Standard & Poor’s Ratings Service in one of the two highest rating categories
assigned by such agency for shares of such nature.

“Person” shall mean an individual or a corporation, partnership, trust, joint
venture, incorporated or unincorporated association, joint stock company,
government, or an agency or political subdivision thereof, or other entity of
any kind.

“Pledge Agreement” shall mean that certain Security Agreement by certain
Subsidiaries of the Borrower in favor of the Agent, affecting ownership
interests in certain Excluded Subsidiaries, as the Security Agreement may be
amended, supplemented and/or restated from time to time and in effect, and any
joinder to such Security Agreement executed by a Subsidiary of the Borrower.

“Pro Rata” or “Pro Rata Part” shall mean for each Lender, (i) for all purposes
where no Loan is outstanding, such Lender’s Commitment Percentage for matters
relating to the Line of Credit Loan Commitment and (ii) otherwise, the
proportion which the portion of the outstanding Loans owed to such Lender bears
to the aggregate outstanding Loans owed to Lenders at the time in question
(calculated separately for each Lender for Loans under the Line of Credit).

“Purchase Money Indebtedness” means Debt incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Debt
assumed in connection with the acquisition of any such assets or secured by an
Encumbrance on any such assets prior to the acquisition thereof, and any
extension, renewal or replacement of any such Debt.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any

 

Page 12 of 62



--------------------------------------------------------------------------------

Lender or affiliate thereof which is (i) an interest rate protection agreement,
foreign currency exchange agreement or other interest or interest rate hedging
agreement entered into in the ordinary course and not for speculative purposes
or (ii) a commodity price hedging agreement or arrangement entered into in the
ordinary course and not for speculative purposes.

“Reimbursement Obligations” shall mean at any time, the obligations of Borrower
in respect of all Letters of Credit then outstanding to reimburse amounts paid
by the Lenders (or any of them) in respect of any drawing or drawings under a
Letter of Credit.

“Release” means any release, spill, emission, leak, injection, deposit,
disposal, discharge, dispersal, leaching or migration of any Hazardous Materials
into the environment or into or out of any real property of Borrower, including
the movement of Hazardous Materials through or in the air, soil, surface water,
groundwater and/or land which could reasonably be expected to form the basis of
an Environmental Liability against Borrower.

“Remedial Action” means any action to (i) clean up, remove, treat or in any
other way address Hazardous Materials in the environment, (ii) prevent the
Release or threat of Release or minimize the further Release of Hazardous
Materials so they do not mitigate or endanger or threaten to endanger public
health or welfare or the environment or (iii) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

“Request for Revolving Loan” shall mean the Borrower’s request for a Revolving
Loan.

“Required Lenders” shall mean (i) if there are two (2) or fewer Lenders under
this Agreement, then “Required Lenders” shall mean all Lenders (other than
Defaulting Lenders who are not entitled to vote); or (ii) if there are three
(3) or more Lenders under this Agreement, then “Required Lenders” shall mean
Lenders having fifty-one percent (51%) or more of the aggregate amount of the
Commitments (not held by Defaulting Lenders who are not entitled to vote), or if
the Commitments have been terminated or reduced to zero, Lenders holding 51% or
more of the principal amount of the aggregate outstanding Loans and
Reimbursement Obligations (not held by Defaulting Lenders who are not entitled
to vote); provided, however, for the approval of an Acquisition pursuant to
Section 13.6(h), if there are two or fewer Lenders party to this Agreement,
“Required Lenders” shall mean Lenders having 66 2/3% or more of the aggregate
amount of the Commitments (not held by Defaulting Lenders who are not entitled
to vote), or if the Commitments have been terminated or reduced to zero, Lenders
holding 66 2/3% or more of the principal amount of the aggregate outstanding
Loans and Reimbursement Obligators (not held by Defaulting Lenders who are not
entitled to vote). Commitments, Revolving Loans and Reimbursement Obligation
held by Defaulting Lenders shall be disregarded when determining the Required
Lenders and any Defaulting Lender shall be excluded from calculating the number
of Lenders under this Agreement as of any time of determination for purposes of
this definition. For purposes of this definition, a Lender (other than the Agent
with respect to the Swing Line) shall be deemed to hold a Swing Line interest or
a Reimbursement Obligation to the extent such Lender has acquired a

 

Page 13 of 62



--------------------------------------------------------------------------------

participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Required Payment” is used herein as defined in Section 3.1.6 hereof.

“Revolving Loans” shall mean all advances under the Line of Credit (including
advances under the Swing Line) made by the Lenders under the Notes to the
Borrower in accordance with and subject to the terms of their respective
Commitments.

“Revolving Notes” shall mean collectively (i) the promissory notes of even date
herewith in the maximum aggregate principal amount of the Commitment of each
Lender party hereto and substantially in the form of Exhibit C attached hereto,
executed by Borrower, (ii) any promissory note or notes that may be executed by
Borrower in the future that are payable to the order of a Lender pursuant to the
Agreement, and (iii) any and all modifications, renewals, and/or extension of
any of the foregoing promissory notes.

“Required Payment” is used herein as defined in Section 3.1.6 hereof.

“Solvent” shall mean, when used with respect to any Person on a particular day,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including without limitation, contingent
liabilities, of such person, (ii) the present fair salable value of the assets
of such person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts and liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all of the facts
and circumstances existing at such time, represents the amount that can be
reasonably expected to become an actual or matured liability.

“Subsidiaries” shall mean at any date with respect to any Person all the
corporations, limited liability companies, or other business entities of which
such Person at such date, directly or indirectly, owns or controls more than 50%
of the outstanding ownership interest or capital stock (excluding directors’
qualifying shares), and “Subsidiary” means any one of the Subsidiaries.

“Swing Line” shall mean all Swing Line Loans, up to a total maximum aggregate
principal amount of $7,500,000.00, made to Borrower by the Swing Line Lender.

“Swing Line Lender” shall mean Capital One.

 

Page 14 of 62



--------------------------------------------------------------------------------

“Swing Line Loans” shall have the meaning assigned to such term in Section 2.3
below.

“Termination Date” shall mean the earlier to occur of (i) October 12, 2013 or
(ii) the date of termination of the Commitments pursuant to Article XIV hereof.

“Total Liabilities” shall mean the total consolidated liabilities of Borrower,
as determined in accordance with GAAP.

“Total Outstandings” shall mean as of any date, without duplication, the sum of
(i) the total principal balance outstanding on the Notes, plus (ii) the total
face amount of all outstanding Letters of Credit plus (iii) the total of all
Reimbursement Obligations.

“Tranche” shall mean a Eurodollar Loan for a particular Interest Period and/or a
Base Rate Loan.

“UCC” shall mean the Uniform Commercial Code-Secured Transactions (La. R.S.
10:9-101 et seq.) in the State of Louisiana, as amended from time to time,
provided that if by reason of mandatory provisions of law, the perfection or
effect of perfection or non-perfection of the Lender’s Encumbrances against the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Louisiana, then “UCC” means the Uniform
Commercial Code as the same may be amended from time to time and in effect in
such other jurisdiction.

“Unused Amount” shall have the meaning assigned to such a term in Section 6.2 of
the Agreement.

Section 1.2. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and all financial data
submitted pursuant to this Agreement shall be prepared in accordance with GAAP.

ARTICLE II

LINE OF CREDIT LOAN COMMITMENT

Section 2.1. The Line of Credit. Subject to the terms and conditions of this
Agreement, each Lender agrees severally (a) to make its Pro Rata Part of
Revolving Loans to the Borrower during the period from the date hereof until the
Termination Date, by making Revolving Loans under the Line of Credit to the
Borrower from time to time; provided, however, that at no time shall the sum of
the aggregate principal amount of such Revolving Loans to the Borrower at such
time outstanding exceed the Line of Credit Loan Commitment. Notwithstanding the
foregoing, it is agreed and understood that each Lender’s obligation to fund
Revolving Loans is limited to such Lender’s Line of Credit Loan Commitment less
its Pro Rata Part of the Total Outstandings.

Section 2.2. Revolving Loans.

 

Page 15 of 62



--------------------------------------------------------------------------------

Section 2.2.1. Revolving Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time under the Line of Credit. Within the limits set forth herein,
the Borrower may borrow from the Lenders hereunder, repay any and all such
Revolving Loans as hereinafter provided, and reborrow thereunder; provided,
however, each Revolving Loan, subject to availability, shall be in an amount not
less than $1,000,000.00. The Borrower’s obligation to repay the Revolving Loans
made by the Lenders shall be evidenced by the Notes. Revolving Loans under the
Line of Credit shall bear interest, at Borrower’s option, at the Base Rate plus
the Base Rate Margin or the Eurodollar Rate plus the Eurodollar Margin. The
total number of Tranches under the Line of Credit which may be outstanding at
any time hereunder shall never exceed seven (7) Tranches, whether such Tranches
are Base Rate Loans, Eurodollar Loans, or a combination thereof. Notwithstanding
any provision in this Agreement to the contrary, the parties acknowledge and
agree that upon any breach of Section 2.2.1, the Lenders’ obligation to make
Revolving Loans is suspended until such breach is cured to the reasonable
satisfaction of the Required Lenders.

Section 2.2.2. Letters of Credit. On the terms and conditions hereinafter set
forth, the Agent shall from time to time during the period beginning on the date
of this Agreement and ending on the Termination Date, upon request of Borrower,
issue standby letters of credit for the account of the Borrower or a Subsidiary
for general corporate purposes in such amounts as the Borrower may request but
not to exceed in the aggregate face amount at any time outstanding the sum of
$5,000,000.00 (subject to the additional limitations on the amounts thereof set
forth in Section 2.2.3. below), each such letter of credit shall have an expiry
date no later than the earlier of one (1) year from the date of issuance or the
Termination Date, whichever occurs first (the “Letters of Credit”); provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but, except as provided below, such provision shall not permit the
extension of the expiration date of such Letter of Credit beyond the Termination
Date; and provided, further, that a Letter of Credit may have an expiration date
after the Termination Date if Borrower provides not later than ninety (90) days
prior to the Termination Date cash collateral acceptable to Agent for any such
Letter of Credit. On each day during the period while any such Letter of Credit
is issued and outstanding in accordance with the provisions of this Agreement,
the sum of the face amount of each such outstanding Letter of Credit shall be
treated as a Revolving Loan under the Line of Credit. The Line of Credit Loan
Commitment of each Lender shall be deemed to be utilized for all purposes hereof
in an amount equal to such Lender’s Commitment Percentage of the undrawn face
amount of such Letter of Credit. Each Lender agrees that, upon issuance of any
Letter of Credit hereunder, it shall automatically acquire a participation in
the Agent’s liability under such Letter of Credit in an amount equal to such
Lender’s Commitment Percentage of such liability, and each Lender (other than
Agent) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
Agent to pay and discharge when due, its Commitment Percentage of Agent’s
liability under such Letter of Credit, provided such Letter of Credit was issued
in accordance with the provisions of this Agreement. Borrower hereby
unconditionally agrees to pay and reimburse the Agent for the amount of each
payment under any Letter of Credit that is in substantial compliance with the
provisions of such Letter of Credit, without presentment, demand, or protest and
in accordance with this Section 2.2.2. Upon receipt from any beneficiary of any

 

Page 16 of 62



--------------------------------------------------------------------------------

Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the demand and the date upon which
such payment is to be made by the Agent to such beneficiary in respect of such
demand. Forthwith upon receipt of such notice from the Agent, Borrower shall
advise the Agent whether or not it intends to borrow under the Line of Credit to
finance its obligations to reimburse the Agent, and if so, submit a Request for
Revolving Loan as provided in Section 2.2.4. hereof.

Section 2.2.3. Procedure for Obtaining Letters of Credit. The amount and date of
issuance, renewal, extension or reissuance of a Letter of Credit pursuant to the
Section 2.2.2. shall be designated by the Borrower’s written request delivered
to the Agent at least three (3) Business Days prior to the date of such
issuance, renewal, extension or reissuance. Concurrently with or promptly
following the delivery of the request for a Letter of Credit, the Borrower shall
execute and deliver to the Agent an application and agreement with respect to
the Letter of Credit, said application and agreement to be in the form
customarily used by the Agent. The terms of this Agreement shall control in case
of any conflict between the terms of this Agreement and the Agent’s form of
application and agreement with respect to Letters of Credit. The Agent shall not
be obligated to issue, renew, extend or reissue such Letters of Credit if
(i) the Agent does not approve the requested form of the Letter of Credit or any
of the terms thereof, such approval not to be unreasonably withheld, (ii) the
amount thereon when added to the amount of the outstanding Letters of Credit
exceeds $5,000,000.00, or (iii) the amount thereof when added to the total
outstanding Revolving Loans under the Line of Credit would exceed the Line of
Credit Loan Commitment. Borrower agrees to pay the Agent, for the benefit of
Lenders, a fee for the issuance of each Letter of Credit. This fee shall be due
and payable by the Borrower to the Agent upfront, upon the issuance of each
Letter of Credit by the Agent and on each anniversary date of such issuance
while such Letter of Credit is outstanding. The said fee shall be in the amount
equal to the applicable Eurodollar Margin, times the face amount of the Letter
of Credit for such period (calculated separately for each Letter of Credit). In
addition, the Borrower agrees to pay the Agent, for the sole benefit of Agent,
its standard up-front fee for issuance of a letter of credit and the other
customary administrative charges, which fee and charges shall be due and payable
upfront upon the issuance of each Letter of Credit by the Agent and a renewal
fee on each anniversary date of such issuance while such Letter of Credit is
outstanding.

Section 2.2.4. Manner and Notice of Borrowing Under the Line of Credit. Requests
For Revolving Loans under the Line of Credit may be made by the Borrower, in
writing (including facsimile transmission) to the Agent and such requests shall
be fully authorized by the Borrower if made by any one of the persons designated
by the Borrower in writing to the Agent. The form of Request for Revolving Loan
is attached hereto as Exhibit “B”, and includes a designation by Borrower of the
Borrowing Date. The Agent shall have the right, but not the obligation, to
verify any telephone requests by calling the person who made the request at the
telephone number designated by the Borrower in writing to the Agent. Requests
For Revolving Loans must be received by not later than 11:00 a.m. (Central Time)
(i) one (1) Business Day prior to the Borrowing Date in the case of Base Rate
Loans, or (ii) three (3) Business Days prior to any proposed Borrowing Date in
the case of Eurodollar Loans. Upon receipt of such Request for Revolving Loan,
the Agent shall advise each Lender thereof; provided, that if the Lenders have
received at least one (1) Business Day’s notice of such Revolving Loan prior to
funding of a Base

 

Page 17 of 62



--------------------------------------------------------------------------------

Rate Loan, or at least three (3) Business Days’ notice of each Revolving Loan
prior to the funding in the case of a Eurodollar Loan, each Lender shall provide
the Agent at its office at 313 Carondelet Street, New Orleans, Louisiana 70130,
not later than 1:00 p.m., Central Time, on the Borrowing Date, in immediately
available funds, its Pro Rata share of the requested Revolving Loan, but the
aggregate of all such outstanding fundings by each Lender shall never exceed
such Lender’s available Line of Credit Loan Commitment. Not later than 2:00
p.m., Central Time, on the Borrowing Date, the Agent shall make available to
Borrower the aggregate amount of such requested Revolving Loan in the manner
requested in the Request for Revolving Loan. The Agent and the Lenders shall not
incur any liability to Borrower in acting upon any Request for Revolving Loan
referred to above which the Agent and the Lenders believe in good faith to have
been given by a duly authorized officer or other person authorized to borrow on
behalf of Borrower or for otherwise acting in good faith under this
Section 2.2.4. Each Request for Revolving Loan for a Revolving Loan must specify
whether such Loan is a Eurodollar Loan or a Base Rate Loan. The aggregate
outstanding amount of principal and interest due by the Borrower at any given
time under the Line of Credit shall be and constitute the indebtedness of the
Borrower to the Lenders under the Notes made by the Borrower. When each
Revolving Loan is made by the Lenders to the Borrower hereunder, the Borrower
shall be deemed to have renewed and reissued the Notes for the amount of the
Revolving Loan plus all amounts due by the Borrower to the Lenders under the
Line of Credit Loan Commitment immediately prior to such Revolving Loan.

Section 2.2.5. Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans (i) to refinance all existing senior unsecured debt, (ii) to
finance certain Acquisitions and capital expenditures, (iii) for working
capital, (iv) to issue Letters of Credit, and (v) for other general corporate
purposes.

Section 2.2.6. Several Obligations. The obligations of the Lenders under the
Line of Credit Loan Commitment are several and not joint. The failure of any
Lender to make a Revolving Loan required to be made by it shall not relieve any
other Lender of its obligation to make its Revolving Loan, and no Lender shall
be responsible for the failure of any other Lender to make the Revolving Loan to
be made by such other Lender.

Section 2.3. Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender shall from time to time until the Termination Date, upon
the request of the Borrower, and provided that all of the applicable conditions
precedent specified in Section 10.2 have been satisfied, make loans (“Swing Line
Loans”) to the Borrower in an aggregate principal amount not to exceed at any
one time outstanding $7,500,000.00. Swing Line Loans shall be in any amount and
shall, unless otherwise expressly stated in this Agreement, constitute “Loans”
for all purposes hereunder, except they shall not be considered a utilization of
the Commitment of the Swing Line Lender or any other Lender for purposes of
calculating commitment fees hereunder. Notwithstanding the foregoing sentence,
the aggregate amount of all Loans (including all Swing Line Loans) and
outstanding Letters of Credit shall not at any time exceed the aggregate of the
Commitments. To request a Swing Line Loan, the Borrower shall notify the Agent
and the Swing Line Lender of such request by telephone no later than 11:00 a.m.,
Lafayette, Louisiana, time, on the date of the proposed Swing Line Loan, and
shall confirm promptly by hand delivery or telecopy to the Agent and the Swing
Line Lender a written

 

Page 18 of 62



--------------------------------------------------------------------------------

borrowing request in a form approved by the Agent and signed by the Borrower.
Each request for a Swing Line Loan shall be irrevocable and shall state
specifically that the Loan is to be a Swing Line Loan and not a Revolving Loan,
the amount of the Swing Line Loan requested, the date on which such Swing Line
Loan is to be made, which shall be a Business Day, and how the proceeds of such
Swing Line Loan are to be disbursed. All Swing Line Loans shall bear interest at
an annual rate equal to Base Rate from time to time in effect plus or minus the
Base Rate Margin from time to time in effect. Subject to the terms and
conditions of this Agreement, all Swing Line Loans may be borrowed, prepaid and
re-borrowed; provided that any and all such Swing Line Loans then outstanding
shall be due and payable in full on the earliest of (i) on the first Business
Day of each month, (ii) on the first date, after the date that such Swing Line
Loan is made, that a Revolving Loan is made, and (iii) the Termination Date. At
any time, but not less frequently than weekly, upon the request of the Swing
Line Lender, each Lender other than the Swing Line Lender shall purchase a
participating interest in any one or more Swing Line Loans in an amount equal to
the product of multiplying (x) its Commitment Percentage times (y) the
outstanding balance of such Swing Line Loans. No later than 1:00 p.m. Lafayette,
Louisiana, time on the date such request is made (or on the next Business Day,
if such request is made after 11:00 a.m., Lafayette, Louisiana, time), each
Lender will transfer to the Swing Line Lender, in immediately available funds,
the amount of its participation. Whenever, at any time after the Swing Line
Lender has received from any Lender such Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof,
the Swing Line Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed by
the Swing Line Lender to it. Each Lender’s obligation to purchase such
participating interests shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other rights which such Lender or any other
Person may have against the Swing Line Lender or any other Person for any reason
whatsoever; (ii) the occurrence or existence of a Default or an Event of Default
or the termination of the Commitments; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement by the Borrower or any other Person; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Swing Line Loan, once so participated, shall cease to be a
Swing Line Loan for purposes of this Agreement and shall become a Revolving
Loan.

ARTICLE III

 

Page 19 of 62



--------------------------------------------------------------------------------

NOTES EVIDENCING THE REVOLVING LOANS

Section 3.1. Notes.

Section 3.1.1. Form of Notes. The Revolving Loan shall be evidenced by the
Revolving Notes in the aggregate face amount of the Line of Credit Loan
Commitment. Notwithstanding the face amount of the Notes, the actual principal
amount due from Borrower to the Lenders on account of the Notes, as of any date
of computation, shall be the sum of Revolving Loans then and theretofore made on
account thereof, less all principal payments actually received by Lenders in
collected funds with respect thereto. Although the Notes are dated of even date
herewith, interest in respect thereof shall be payable only for the period
during which the loans evidenced thereby are outstanding and, although the
stated amount of the Notes may be higher, the Notes shall be enforceable, with
respect to Borrower’s obligation to pay the principal amount thereof, only to
the extent of the unpaid principal amount of the Revolving Loans.

Section 3.1.2. Issuance of Additional Notes. From time to time new Notes may be
issued to other Lenders as such Lenders become parties to this Agreement. Upon
request from the Agent, Borrower shall execute and deliver to Agent any such new
or additional Notes. From time to time as new Notes are issued the Agent shall
require that each Lender exchange their Notes for newly issued Notes to reflect
the amount of each Lender’s Commitment hereunder. The Agent shall, upon the
written request of Borrower, cause the Lenders to return to Borrower the Notes
which have been replaced within a reasonable period of time after Borrower’s
request. Under no circumstances will the issuance of new Notes, or the return of
the Notes to the Borrower which have been replaced, constitute a novation or
other discharge of the outstanding indebtedness of Borrower to the Lenders under
the Line of Credit.

Section 3.1.3. Payment of the Notes. Subject to the requirements of Article VIII
below, interest on the unpaid principal balance of the Notes shall be payable on
each Interest Payment Date and on the Termination Date. Subject to the
requirements of Article VIII below, the outstanding principal due under the
Notes shall be due and payable on the Termination Date.

Section 3.1.4. Payment to the Lenders. Each Lender’s Pro Rata Part of payment or
prepayment of the Loans shall be directed by wire transfer to such Lender by the
Agent at the address provided to the Agent for such Lender for payments no later
than 2:00 p.m., Lafayette, Louisiana, time on the Business Day such payments or
prepayments are deemed hereunder to have been received by Agent; provided,
however, in the event that any Lender shall have failed to make a Revolving Loan
as contemplated under Article II hereof and the Agent or another Lender or
Lenders shall have made such Revolving Loan, payment received by Agent for the
account of such Defaulting Lender(s) shall not be distributed to such Defaulting
Lender(s) until such Revolving Loan or Revolving Loans shall have been repaid in
full to the Lender or Lenders who funded such Revolving Loan or Revolving Loans.
For the sole purpose of calculating interest, any payment or prepayment received
by the Agent at any time after 12:00 noon, Lafayette, Louisiana, time on a
Business Day shall be deemed to have been received on the next Business Day.
Interest shall cease to accrue on any principal as of the end of the day
preceding the Business Day on which any such payment or prepayment is deemed
hereunder to have been received by the Agent. If the Agent fails to transfer any
principal amount to any Lender as

 

Page 20 of 62



--------------------------------------------------------------------------------

provided above, then the Agent shall promptly direct such principal amount by
wire transfer to such Lender.

Section 3.1.5. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, or otherwise) on account of the Loans,
(including, without limitation, any set-off) which is in excess of its Pro Rata
Part of payments on the Loans, as the case may be, obtained by all Lenders, such
Lender shall purchase from the other Lenders such participation as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided that, if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of the recovery.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of offset) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.

Section 3.1.6. Non-Receipt of Funds by the Agent. Unless the Agent shall have
been notified by a Lender or Borrower (the “Payor”) prior to the date on which
such Lender is to make payment to the Agent of the proceeds of a Revolving Loan
to be made by it hereunder or Borrower is to make a payment to the Agent for the
account of one or more of the Lenders, as the case may be (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that the Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to the Agent, the recipient of such
payment shall, on demand, pay to the Agent the amount made available to it
together with interest thereon in respect of the period commencing on the date
such amount was made available by the Agent until the date the Agent recovers
such amount at the rate applicable to such portion of the applicable Revolving
Loan. Any payment due from any Lender to Agent pursuant hereto shall bear
interest at the Federal Funds Rate.

Section 3.1.7. Default of Any Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) all fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender and Defaulting Lender shall not be entitled to any fees
so long as such Lender is a Defaulting Lender;

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 15.6);

(c) if any exposure on the Swing Line or under Letters of Credit exists at the
time any Lender is a Defaulting Lender, the following provisions shall apply:

 

Page 21 of 62



--------------------------------------------------------------------------------

  (i) The exposure shall be reallocated among the non-Defaulting Lenders, after
disregarding the Defaulting Lender’s Commitment, in proportion with their
respective Commitments, but only to the extent that the sum of all
non-Defaulting Lenders’ portion of funded Loans and exposure on the Swing Line
and Letters of Credit do not exceed the total of all the non-Defaulting Lenders’
portions of the aggregate Commitments of the non-Defaulting Lenders.

 

  (ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall promptly post cash collateral with
the Agent or enter into other arrangements reasonably satisfactory to the Agent
to eliminate the Agent’s risk with respect to the Defaulting Lender’s
obligations to reimburse the Agent under the Swing Line or any Letters of
Credit, and the Agent shall not be required to make any Swing Line advances
and/or issue Letters of Credit until the foregoing has been completed.

 

  (iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s obligations on the Swing Line or Letters of Credit, (A) the Borrower
shall not be required to pay any Commitment Fees or Letter of Credit fees to the
Agent for the account of such Defaulting Lender pursuant to Article VI hereof
during the period such Defaulting Lender’s obligations on the Swing Line and
Letters of Credit are cash collateralized; and (B) the Agent may release monies
deposited by Borrower as cash collateral as provided in Subsection (d) below.

(d) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 3.1.4) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Agent (i) first, to
the funding of any Loan or the funding or cash collateralization of any
participating interest in any Swing Line or Letters of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent (in which case any cash collateral
posted by the Borrower pursuant to Subsection (c) hereof shall be returned to
the Borrower in the amount of cash collateralized through payments for the
account of the Defaulting Lender), (ii) second, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder (whether in its capacity
as Swing Line Lender or issuer of Letters of Credit), (iii) third, to the
funding or cash collateralization of any Rate Management Transactions in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent (in which case any cash
collateral posted by the Borrower pursuant to Subsection (c) hereof shall be
returned to the Borrower in the amount of cash collateralized through payments
for the account of the Defaulting Lender), (iv) fourth, if so determined by the
Agent and the Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement, (v) fifth,
pro rata, to the payment of any amounts owing to the Borrower or the Lenders as
a result of any then-existing judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise

 

Page 22 of 62



--------------------------------------------------------------------------------

directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Reimbursement
Obligations in respect of Letters of Credit which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 10.2 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders in accordance with their Pro Rata shares prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender;

(e) Notwithstanding anything herein to the contrary, the Borrower may require
the Defaulting Lender to assign all of its Loans and Commitments and
participations in Rate Management Transactions to another Lender (or Purchaser)
willing to accept such assignment; provided that prior to or concurrently with
any such replacement, provided, that the (i) Defaulting Lender shall have
received payment in full of all of its Pro Rata Part of funded (by the
Defaulting Lender) and outstanding Indebtedness through such date of replacement
and a release from its obligations under the Loan Documents and (ii) all of the
Defaulting Lender’s obligations are assigned to another Lender or Purchaser; and

(f) In the event that either (i) all funding deficiencies in respect of a
Defaulting Lender’s Commitment (including participations in Letters of Credit
and Swing Line Loans) and all other payment obligations owing to the Agent or
any other Lender hereunder (including interest, if any, owing on any such
amounts) shall have been reduced to zero and such Defaulting Lender shall have
delivered to the Borrower and the Agent a written reaffirmation of its intention
to honor its funding, payment and all of its other obligations hereunder;
provided that this clause (i) shall not apply in the case of a Lender that is a
Defaulting Lender as a result of insolvency, or (ii) the Agent and the Borrower
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the obligations of the Lenders on
the Swing Line and Letters of Credit shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line) as the Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Pro Rata Part, and
such Lender shall cease to be a Defaulting Lender.

ARTICLE IV

INTEREST RATES

Section 4.1. Options.

Section 4.1.1. Base Rate Loans. On Base Rate Loans, Borrower agrees to pay
interest monthly on the last Business Day of each month as set forth in the
definition of Base Rate Interest Period, calculated on the basis of a year
consisting of 365/360 days with respect to the unpaid principal amount of each
Base Rate Loan from the date the proceeds thereof are made available to Borrower
until maturity (whether by acceleration or otherwise), at a varying rate per
annum equal to the lesser of (i) the Maximum Rate and (ii) the Base Rate plus
the Base Rate Margin. Past due principal, to the extent permitted by law, shall
bear interest, payable upon demand, at the lesser of (i) the Maximum Rate and
(ii) the default rate specified in the Notes.

 

Page 23 of 62



--------------------------------------------------------------------------------

Section 4.1.2. Eurodollar Loans. On Eurodollar Loans, Borrower agrees to pay
interest monthly on the last Business Day of each month and at the end of the
applicable Eurodollar Interest Period, calculated on the basis of a year
consisting of 360 days with respect to the unpaid principal amount of each
Eurodollar Loan from the date the proceeds thereof are made available to
Borrower until maturity (whether by acceleration or otherwise), at a varying
rate per annum equal to the lesser of (i) the Maximum Rate and (ii) the
Eurodollar Rate plus the Eurodollar Margin. Past due principal, to the extent
permitted by law, shall bear interest, payable on demand, at the lesser of
(i) the Maximum Rate and (ii) the default rate specified in the Notes. Unless
otherwise requested by Borrower, upon the expiration of each Interest Period
applicable to Eurodollar Loans, the Borrower shall be deemed to have elected to
maintain all applicable Eurodollar Loans as Eurodollar Loans with an Interest
Period of one (1) month.

Section 4.2. Interest Rate Determination. The Agent shall determine each
interest rate applicable to any Base Rate Loan or Eurodollar Loan and its
determination shall be conclusive absent manifest error. The Agent shall notify
the Borrower of each interest rate determination within a reasonable time after
each such determination.

Section 4.3. Conversion Option. Borrower may elect from time to time (i) to
convert all or any part of its Eurodollar Loans to Base Rate Loans by giving the
Agent irrevocable notice of such election in writing prior to 11:00 a.m.
(Lafayette, Louisiana time) on the conversion date and such conversion shall be
made on the requested conversion date, provided that any such conversion of
Eurodollar Loan shall only be made on the last day of the Eurodollar Interest
Period with respect thereof, and (ii) to convert all or any part of its Base
Rate Loans to Eurodollar Loans by giving the Agent irrevocable written notice of
such election three (3) Business Days prior to the proposed conversion and such
conversion shall be made on the requested conversion date or, if such requested
conversion date is not a Business Day on the next succeeding Business Day;
provided, however, the conversion amount shall not be less than $1,000,000.00.
Any such conversion shall not be deemed a prepayment of any Note or a prepayment
of any of the Loans for purposes of this Agreement.

ARTICLE V

CHANGE OF CIRCUMSTANCES

Section 5.1. Unavailability of Funds or Inadequacy of Pricing. In the event
that, in connection with any proposed Eurodollar Loan, the Agent reasonably
determines, which determination shall, absent manifest error, be final,
conclusive and binding upon all parties, due to changes in circumstances since
the date hereof, adequate and fair means do not exist for determining the
Eurodollar Rate or such rate will not accurately reflect the costs to the
Lenders of funding Eurodollar Loans for such Eurodollar Interest Period, the
Agent shall give notice of such determination to the Borrower, whereupon, until
the Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lenders to

 

Page 24 of 62



--------------------------------------------------------------------------------

make, continue or convert Loans into Eurodollar Loans shall be suspended, and
all loans to Borrower shall be Base Rate Loans during the period of suspension.

Section 5.2. Change in Laws. If at any time after the date hereof any new law or
any change in existing laws or in the interpretation by any governmental
authority, central bank, or comparable agency charged with the administration or
interpretation thereof, of any new or existing laws shall make it unlawful for
the such Lender to make or continue to maintain or fund Eurodollar Loans
hereunder, then such Lender shall promptly notify Borrower in writing of such
Lender’s obligation to make, continue or convert Loans into Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. Upon receipt of such notice,
Borrower shall either repay the outstanding Eurodollar Loans owed to the
Lenders, without penalty, on the last day of the current Interest Periods (or,
if any Lender may not lawfully continue to maintain and fund such Eurodollar
Loans, immediately), or Borrower may convert such Eurodollar Loans at such
appropriate time to Base Rate Loans.

Section 5.3. Increased Cost or Reduced Return. (i) If, after the date hereof,
the adoption of any applicable law, rule, or regulation, or any change in any
applicable law, rule, or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any such governmental authority, central bank, or
comparable agency:

 

  (A) shall subject such Lender to any tax, duty, or other charge with respect
to any Eurodollar Loans, the Notes, or its obligation to make Eurodollar Loans,
or change the basis of taxation of any amounts payable to such Lender under this
Agreement, or the Notes, in respect of any Eurodollar Loans (other than
franchise taxes and taxes imposed on the overall net income of such Lender);

 

  (B) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than reserve requirements, if any,
taken into account in the determination of the Eurodollar Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender, including the Commitment of such
Lender hereunder; or

 

  (C) shall impose on such Lender or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;

and the result of any of the foregoing is to increase in a material respect the
cost to such Lender of making, converting into, continuing, or maintaining any
Eurodollar Loans or to reduce in a material respect any sum received or
receivable by such Lender under this Agreement or its Note with respect to any
Eurodollar Loans, then pursuant to Section 5.3(v) Borrower shall pay to such

 

Page 25 of 62



--------------------------------------------------------------------------------

Lender such amount or amounts as are reasonably necessary to compensate such
Lender for such increased cost or reduction. If such Lender requests
compensation by Borrower under this Section 5.3., Borrower may, by notice to
such Lender, suspend the obligation of such Lender to make or continue
Eurodollar Loans, or to convert all or part of the Base Rate Loans owing to such
Lender to Eurodollar Loans, until the event or condition giving rise to such
request ceases to be in effect; provided that such suspension shall not affect
the right of such Lender to receive the compensation so requested.

(ii) If, after the date hereof, such Lender shall have reasonably determined
that the adoption of any applicable law, rule, or regulation regarding capital
adequacy or any change therein or in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time pursuant to Section 5.3(v) Borrower shall pay
to such Lender such additional amount or amounts as are reasonably necessary to
compensate Lender for such reduction.

(iii) Each Lender shall promptly notify Borrower of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation pursuant to this Section 5.3. Each Lender will designate a separate
lending office, if applicable, if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to it.

(iv) If any Lender gives notice to the Borrower (either by Lender or through the
Agent) pursuant to Section 5.3. hereof, Lender shall simultaneously give to the
Borrower a statement signed by an officer of such Lender setting forth in
reasonable detail the basis for, and the calculation of such additional cost,
reduced payments or capital requirements, as the case may be, and the additional
amounts required to compensate Lender therefor.

(v) Within fifteen (15) days after receipt by the Borrower of any notice
referred to in Section 5.3., the Borrower shall pay to such Lender such
additional amounts as are required to compensate such Lender for the increased
cost, reduce payments or increase capital requirements identified therein, as
the case may be; provided, that the Borrower shall not be obligated to
compensate such Lender for any increased costs, reduced payments or increased
capital requirements to the extent that such Lender incurs the same prior to a
date six (6) months before such Lender gives the required notice.

Section 5.4. Breakage Costs. Without duplication under any other provision
hereof, if any Lender incurs any actual loss, cost, expense or premium
reasonably incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or

 

Page 26 of 62



--------------------------------------------------------------------------------

prepaid to such Lender as a result of any of the following events other than any
such occurrence as a result in the change of circumstances described in Sections
5.1. and 5.2.:

(i) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Eurodollar Interest Period (whether by acceleration,
prepayment or otherwise);

(ii) any failure to make a principal payment of a Eurodollar Loan on the due
date thereof; or

(iii) any failure by the Borrower to borrow, continue, prepay or convert to a
Eurodollar Loan on the dates specified in a notice given pursuant to this
Agreement.

then the Borrower shall within 15 days after demand pay to such Lender such
amount as is reasonably necessary to compensate such Lender for such loss, cost
or expense. If such Lender makes such a claim for compensation, it shall
simultaneously furnish to Borrower a statement setting forth the amount of such
loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) and the amounts
shown on such statement shall be conclusive and binding absent manifest error.

Section 5.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Revolving Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder, except as may otherwise be provided in
this Article V, shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits having a
maturity corresponding to the last day of the Eurodollar Interest Period
applicable to such Eurodollar Loan and bearing an interest rate to the
applicable interest rate for such Eurodollar Period.

Section 5.6. Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
As used in this Section, the term “Foreign Lender” means any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (it being understood that for purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction).

 

Page 27 of 62



--------------------------------------------------------------------------------

ARTICLE VI

FEES

Section 6.1. Commitment Fees. The Borrower shall pay to the Agent for the
benefit of the Lenders a commitment fee of 0.50% of the Commitments. The
foregoing commitment fee shall be due and payable on the date hereof and the
Borrower hereby authorizes the Agent to debit its account specified on Schedule
6 attached hereto and maintained with Capital One for collection of the
foregoing commitment fee.

Section 6.2. Unused Fees. The Borrower shall pay to the Agent (for the Pro Rata
benefit of the Lenders) an unused fee equal to 0.375% times the Unused Amount
(as defined below). The unused portion of the Line of Credit Commitment shall be
determined on a daily basis by subtracting the Total Outstandings from the
Commitments, and by averaging said daily amounts for such period set forth in
the applicable Compliance Certificate for which the fee is to be determined (the
“Unused Amount”). The foregoing unused fee to be paid in arrears upon notice
from the Agent to the Borrower after the delivery of a Compliance Certificate
delivered by the Borrower pursuant to Section 12.1(c) and on the Termination
Date; provided, however, the first unused fee due hereunder shall be due and
payable on January 31, 2011. On the day of such notice to the Borrower, the
Borrower hereby authorizes the Agent to debit its account specified on Schedule
6 attached hereto and maintained with Capital One for collection of the
foregoing unused fee.

Section 6.3. Letter of Credit Fee. The Borrower shall pay to the Agent (for the
Pro Rata benefit of the Lenders) a fee for each Letter of Credit as provided in
Sections 2.2.3. of this Agreement. The foregoing fee shall be due and payable at
least one (1) Business Day prior to the issuance of a Letter of Credit. The
Borrower hereby authorizes the Agent to debit its account specified in Schedule
6 attached hereto and maintained with Capital One for the collection of said
fee.

ARTICLE VII

CERTAIN GENERAL PROVISIONS

Section 7.1. Payments. All payments of principal, interest, fees and any other
amounts due hereunder or under any of the other Related Documents shall be made
to the Agent at its office in New Orleans, Louisiana at 313 Carondelet Street,
New Orleans, Louisiana 70130, or at such other location that the Agent may from
time to time designate in writing to the Borrower, in each case in immediately
available funds.

Section 7.2. No Offset, etc. All payments by the Borrower hereunder and under
any of the other Related Documents shall be made without setoff and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless the

 

Page 28 of 62



--------------------------------------------------------------------------------

Borrower is compelled by law to make such deduction or withholding. If any such
obligation is imposed upon the Borrower with respect to any amount payable by it
hereunder or under any of the other Loan Documents, the Borrower will pay to the
Agent, on the date on which such amount is due and payable hereunder or under
such other Related Document, such additional amount in Dollars as shall be
necessary to enable the Lender to receive the same net amount which the Lender
would have received on such due date had no such obligation been imposed upon
the Borrower. The Borrower will deliver promptly to the Agent certificates or
other valid vouchers for all taxes or other charges deducted from or paid with
respect to payments made by the Borrower hereunder or under such other Loan
Documents.

Section 7.3. Rate Management Transactions. The Borrower is permitted to enter
into Rate Management Transactions with the Lenders (and/or their affiliates).

Section 7.4. Calculation of Fees. The fees set forth in Article VI above will be
calculated on the basis of a year consisting of 360 days.

ARTICLE VIII

PREPAYMENTS

Section 8.1. Voluntary Prepayments. Borrower may at any time and from time to
time, without premium or penalty, prepay Base Rate Loans. Borrower may at any
time and from time to time, without penalty or premium subject to Section 5.4.
hereof, prepay Eurodollar Loans outstanding upon at least three (3) Business
Day’s notice to the Agent.

Section 8.2. Mandatory Prepayment Resulting From Overadvances. In the event the
unpaid principal amount of the Revolving Loans ever exceeds the Line of Credit
Loan Commitment, the Borrower unconditionally agrees, within five (5) days after
notice from Agent of the occurrence of such an excess amount (an “overadvance”)
to make a lump sum payment to the Agent in an amount equal to the overadvance.

ARTICLE IX

SECURITY FOR THE INDEBTEDNESS

Section 9.1. Security. The Indebtedness shall be secured by the following:

(a) the Guaranty;

(b) the Pledge Agreement; and

(c) any other Collateral Documents granted by any Person in favor of Agent for
the ratable benefit of the Lenders as security for the Indebtedness.

 

Page 29 of 62



--------------------------------------------------------------------------------

ARTICLE X

CONDITIONS PRECEDENT

Section 10.1. Condition Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement shall be subject to the satisfaction of the
following conditions precedent:

(a) On or prior to the date hereof, the Borrower shall have executed and
delivered to the Agent this Agreement and the Notes;

(b) On or prior to the date hereof, the Guarantors shall have executed and
delivered to the Agent the Guaranty;

(c) On or prior to the date hereof, the Subsidiaries of Borrower that are
executing the Pledge Agreement shall have executed and delivered to Agent the
Pledge Agreement and the original certificates, if any, evidencing the interests
of said Subsidiaries in the entities described in the Pledge Agreement;

(d) On or prior to the date hereof, the Agent shall have received a favorable
legal opinion of counsel to the Borrower covering the transactions contemplated
by this Agreement, in form, scope and substance satisfactory to the Agent;

(e) The Agent shall have received certified resolutions of the Borrower and the
Guarantor authorizing the execution of all documents and instruments
contemplated by this Agreement;

(f) The Agent shall have received all fees, charges and expenses which are due
and payable as specified in this Agreement and any Loan Documents;

(g) On or prior to the date hereof, the Agent shall have received the
organizational and governance documents, as amended, of the Borrower and each
Guarantor, and the Agent’s counsel shall have reviewed the foregoing documents
and is satisfied with the validity, due authorization and enforceability
thereof;

(h) On or prior to the date hereof, the Borrower shall have delivered to the
Agent an insurance certificate detailing all insurance coverage for the Borrower
and the Subsidiaries;

(i) The Agent shall have received executed commitments from each of the Lenders
for their respective portions of the Commitment; and

(j) The Agent and the Lenders party to the Original Agreement shall have
returned the Notes delivered in connection with the Original Agreement.

 

Page 30 of 62



--------------------------------------------------------------------------------

The Agent and the Lenders reserve the right, in their sole discretion, to waive
any one or more of the foregoing conditions precedent other than those set forth
in (i) and (j).

Section 10.2. Conditions Precedent to All Revolving Loans. The obligation of the
Lenders to make any Revolving Loan hereunder and the obligation of Agent to
issue a Letter of Credit and to make any Swing Line Loan are all subject to the
further condition precedent that:

(a) The representations and warranties of the Borrower as set forth in this
Agreement, or in any Loan Document furnished to the Agent and/or any Lender in
connection herewith, shall be and remain true and correct in all material
respects on and as of the date of the making of such Loan or date of issuance of
such Letter of Credit (except to the extent specifically limited to a specified
date);

(b) No Default or Event of Default shall exist or shall result from the making
of a Revolving Loan or the issuance of a Letter of Credit;

(c) The Borrower shall have complied with the procedure set forth in this
Agreement, for the requesting of a Revolving Loan or the issuance of a Letter of
Credit, as the case may be; and

(d) There shall have occurred no Material Adverse Effect since the date of the
most recent financial statements delivered by Borrower to Agent.

The Agent and the Lenders reserve the right, in their sole discretion, to waive
any one or more of the foregoing conditions precedent.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agent and the Lenders as follows:

Section 11.1. Corporate Authority of the Borrower. The Borrower is a corporation
duly created, validly existing, and in good standing under the laws of the State
of Delaware, and is duly qualified and in good standing as foreign corporation
in Louisiana and all other jurisdictions where the failure to qualify would have
a Material Adverse Effect. The Borrower has the corporate power to enter into
this Agreement and execute the Notes. The Borrower has the corporate power to
perform its obligations hereunder and under the Loan Documents. The execution,
delivery, and performance by the Borrower of the Loan Documents have all been
duly authorized by all necessary corporate or company action, and do not and
will not result in any material violation by the Borrower of any provision of
any law, rule, regulation, order, writ, judgment, decree, determination or award
presently in effect having applicability to the Borrower, or the articles of
incorporation and bylaws of the Borrower. The making and performance by the
Borrower of the Loan Documents do not and will not result in a breach of or
constitute a default under any material indenture or loan or credit agreement or
any other material

 

Page 31 of 62



--------------------------------------------------------------------------------

agreement or instrument to which the Borrower is a party or by which it may be
bound or affected, or result in, or require, the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature (other than as contemplated by the Loan Documents)
upon or with respect to any of the properties now owned or hereafter acquired by
the Borrower. Each of the Loan Documents to which the Borrower is a party
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

Section 11.2. Financial Statements. The most recent balance sheet of the
Borrower at the dates thereof, and the related statements of income and retained
earnings for the period then ended, copies of which have been delivered to the
Agent, fairly present in all material respects the financial condition of the
Borrower as of the date or dates thereof. Each of said financial statements
(including in each case related schedules and notes) were prepared in conformity
with GAAP and, except as otherwise disclosed to Agent in writing, applied on a
basis consistent with the preceding year (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and absence of the full
footnote disclosure). No Material Adverse Effect has occurred since June 30,
2010 in the financial position or in the results of operations of the Borrower
and its Subsidiaries taken as a whole.

Section 11.3. Litigation. Other than as set forth in Schedule 11.3 and as may be
disclosed to the Agent in writing after the date of this Agreement, there are no
legal actions, suits or proceedings pending or, to the best knowledge of the
Borrower threatened, against or adversely and materially affecting the Borrower,
or any of its properties before any court or administrative agency (federal,
state or local), which could reasonably be expected to constitute a Material
Adverse Effect, and there are no judgments or decrees affecting the Borrower, or
its property (including, without limitation, the Collateral) which are or could
reasonably be expected to become an Encumbrance against such property (other
than a Permitted Encumbrance), provided that no breach of this Section 11.3
shall occur if the same is discharged within thirty days after the date of entry
thereof or an appeal or appropriate proceeding for review thereof is taken
within such period and a stay of execution pending such appeal is obtained.

Section 11.4. Approvals. No authorization, consent, approval or formal exemption
of, nor any filing or registration with, any governmental body or regulatory
authority (federal, state or local), and no vote, consent or approval of the
shareholders of the Borrower is or will be required in connection with the
execution and delivery by the Borrower of the Loan Documents or the performance
by the Borrower of its obligations hereunder and under the other Loan Documents,
except to the extent obtained.

Section 11.5. Required Insurance. The Borrower maintains insurance with
insurance companies in such amounts and against such risks as is usually carried
by owners of similar businesses and properties in the same general areas in
which Borrower operates.

 

Page 32 of 62



--------------------------------------------------------------------------------

Section 11.6. Licenses. The Borrower possesses adequate franchises, licenses and
permits to own its properties and to carry on its business as presently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 11.7. Adverse Agreements. The Borrower is not a party to any agreement
or instrument, nor subject to any charter or other restriction, materially and
adversely affecting the business, properties, assets, or operations of the
Borrower or its condition (financial or otherwise), and the Borrower is not in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party, which default would constitute a Material Adverse Effect.

Section 11.8. Default or Event of Default. No Default or Event of Default
hereunder has occurred and is continuing or will occur as a result of the giving
effect hereto.

Section 11.9. Employee Benefit Plans. Each employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code as
to which the Borrower may have any liability complies in all material respects
with all applicable requirements of law and regulations, except in each case for
non compliance which could not reasonably be expected to have a Material Adverse
Effect, and (i) no Reportable Event (as defined in ERISA) has occurred and is
continuing with respect to any such plan, (ii) the Borrower has not withdrawn
from any such plan or initiated steps to do so, and (iii) no steps have been
taken to terminate any such plan.

Section 11.10. Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

Section 11.11. Intentionally Omitted.

Section 11.12. Regulations X, T and U. The Borrower is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations X, T and U of the Board of Governors of the Federal Reserve System),
and none of the proceeds of the Loans will be used for the purpose of purchasing
or carrying such margin stock.

Section 11.13. Location of Offices and Records. As of the date hereof, the chief
place of business of the Borrower, and the office where the Borrower keeps its
books and records is 420 West Pinhook Road, Suite A, Lafayette, Louisiana 70503.

Section 11.14. Information. All written information heretofore or
contemporaneously herewith furnished by the Borrower to the Agent and/or the
Lenders for the purposes of or in connection with this Agreement or any
transaction contemplated hereby (excluding projections, estimates, and
engineering reports) is, and all such information hereafter furnished by or on
behalf of the Borrower to the Agent and/or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such

 

Page 33 of 62



--------------------------------------------------------------------------------

information, taken as a whole, is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading as of such date,
taken as a whole.

Section 11.15. Environmental Matters. Except as previously disclosed to the
Agent in writing or as could not reasonably be expected to result in a Material
Adverse Effect:

(a) To the best of Borrower’s knowledge and belief after due inquiry, Borrower
and each Guarantor are in compliance with all applicable Environmental Laws;

(b) To the best of Borrower’s knowledge and belief after due inquiry, Borrower
and each Guarantor have obtained all consents and permits required under all
applicable Environmental Laws to operate its business as presently conducted or
as proposed to be conducted and all such consents and permits are in full force
and effect and Borrower and each Guarantor are in compliance with all terms and
conditions of such approvals;

(c) To the best of Borrower’s knowledge and belief after due inquiry, the
Borrower, each Guarantor and their respective properties and operations are not
subject to any order from or agreement with any Governmental Authority or
private party respecting (i) failure to comply with any Environmental Law or any
Remedial Action or (ii) any Environmental Liabilities arising from the Release
or threatened Release except those orders and agreements with which Borrower and
Guarantor have complied;

(d) To the best of Borrower’s knowledge and belief after due inquiry, none of
the operations of Borrower or any Guarantor is subject to any judicial or
administrative proceeding alleging a violation of, or liability under, any
Environmental Law;

(e) None of the operations of Borrower or any Guarantor, to its best knowledge
after due inquiry, is the subject of any investigation by any Governmental
Authority evaluating whether any Remedial Action is needed to respond to a
Release or threatened Release;

(f) Borrower and any Guarantor have not been required to file any notice under
any Environmental Law indicating past or present treatment, storage or disposal
of a hazardous waste as defined by 40 CFR Part 261 or any state or local
equivalent;

(g) Borrower and Guarantor have not been required to file any notice under any
applicable Environmental Law reporting a Release;

(h) There have been no written commitments or agreements involving Borrower or
any Guarantor from or with any Governmental Authority or any private entity
(including, without limitation, the owner of the Mortgaged Properties or any
portion thereof) relating to the generation, storage, treatment, presence,
Release, or threatened Release;

(i) Borrower and/or Guarantor has not received any written notice or claim to
the effect that it is or may be liable to any Person as a result of the Release
or threatened Release;

 

Page 34 of 62



--------------------------------------------------------------------------------

(j) To the best of Borrower’s knowledge and belief after due inquiry, Borrower
and Guarantor have no known liability in connection with any material Release or
material threatened Release;

(k) After due inquiry, no Environmental Lien has attached (and continues to
attach) to any properties of Borrower or any Guarantor, provided that no breach
of this Section 11.15(l) shall occur if the same is discharged within thirty
days after the attachment thereof or an appeal or other appropriate proceeding
for review thereof is taken within said thirty day period and/or a stay of
execution pending such appeal is obtained; and

(l) To the Borrower’s best knowledge after due inquiry, there have been no
environmental investigations, studies, audits, tests, reviews or other analyses
conducted by or which are in the possession of Borrower or any Guarantor in
relation to any violation of Environmental Laws which violation could reasonably
be expected to have a Material Adverse Effect in relation to any properties or
facility now or previously owned or leased by Borrower which have not been made
available to Agent.

Section 11.16. Solvency of the Borrower. The Borrower is and after consummation
of the transactions contemplated by this Agreement (including the making of the
Revolving Loans and the issuance of Letters of Credit), and after giving effect
to all obligations incurred by the Borrower in connection herewith, will be,
Solvent.

Section 11.17. Governmental Requirements. The properties, assets, and business
of the Borrower are in compliance with all current governmental requirements
affecting same, except where failure could not reasonably be expected to have a
Material Adverse Effect.

Section 11.18. Authority of the Guarantor. Each Guarantor is duly created,
validly existing, and in good standing under the laws of the state of its
formation, and is duly qualified and in good standing as foreign entity in all
other jurisdictions where the failure to be in good standing or to so qualify
would have a Material Adverse Effect. Each Guarantor has the power to enter into
the Guaranty and the other Loan Documents to which it is a party, and to perform
its obligations thereunder. The making and performance by the Guarantor of the
Guaranty and the other Loan Documents to which it is a party, have all been duly
authorized by all necessary action, and do not and will not materially violate
any provision of any law, rule, regulation, order, writ, judgment, decree,
determination or award presently in effect having applicability to such
Guarantor, or governing documents of such Guarantor. The making and performance
by each Guarantor of the Guaranty and the other Loan Documents to which it is a
party, do not and will not result in a breach of or constitute a default under
any material indenture or loan or credit agreement or any other material
agreement or instrument to which such Guarantor is a party or by which it may be
bound or affected, or result in, or require, the creation or imposition of any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature (other than as contemplated by the Related Documents)
upon or with respect to any of the properties now owned or hereafter acquired by
such Guarantor, and such Guarantor is not in default under or in violation of
any such order, writ, judgment, decree, determination, award, indenture,
agreement or instrument to the extent any such default or violation could
reasonably

 

Page 35 of 62



--------------------------------------------------------------------------------

be expected to have a Material Adverse Effect. The Guaranty constitutes a legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.

Section 11.19. Reliance on Representations and Warranties. The Borrower
understands and agrees that the Agent and the Lenders are relying upon the above
representations and warranties in making the Revolving Loans to the Borrower.
The Borrower further agrees that the foregoing representations and warranties
shall be true and correct in all material respects as of the date of this
Agreement and on the date of each advance under the Line of Credit and on the
date of each issuance, amendment, renewal or extension of a Letter of Credit.

ARTICLE XII

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees as follows:

Section 12.1. Financial Statements; Other Reporting Requirements. The Borrower
will furnish or cause to be furnished to the Agent:

 

  (a) as soon as available and in any event within ninety (90) days following
the close of fiscal year of the Borrower, audited consolidated financial
statements of the Borrower consisting of a balance sheet as at the end of such
fiscal year and statements of income, and statement of cash flow for such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the preceding fiscal year, certified by independent certified public
accountants of recognized national standing or otherwise acceptable to the
Required Lenders (such acceptance not to be unreasonably withheld), whose
certification shall be unqualified and in scope and substance satisfactory to
the Required Lenders;

 

  (b) as soon as available and in any event within sixty (60) days following the
close of each fiscal quarter of the Borrower, interim unaudited consolidated
financial statements of the Borrower, consisting of a balance sheet as of the
end of such quarter and statements of income and cash flow, certified as true
and correct by the Borrower's chief financial officer as having been prepared in
accordance with GAAP consistently applied;

 

Page 36 of 62



--------------------------------------------------------------------------------

  (c) upon each submission of the financial statements required by (a) and
(b) above, a compliance certificate signed by the chief financial officer of the
Borrower substantially in the form attached hereto as Exhibit A (a “Compliance
Certificate”), certifying that he has reviewed this Agreement and to the best of
his knowledge no Default or Event of Default has occurred, or if such Default or
Event of Default has occurred, specifying the nature and extent thereof, that
all financial covenants in this Agreement have been met, and providing a
computation of all financial covenants contained herein; and

 

  (d) such other financial information or other information concerning the
Borrower and/or any Guarantor as the Agent and/or the Lenders may reasonably
request from time to time.

 

  (e) In addition, the Borrower may deliver information required to be delivered
pursuant to Sections 12.1 (a) and (b) by posting any such information to the
Borrower’s internet website (as of the Agreement date, www.lhcgroup.com). Any
such information provided in such manner shall only be deemed to have been
delivered to the Agent or a Lender (i) on the date on which the Agent or such
Lender, as applicable, receives notice from the Borrower that such information
has been posted to the Borrower’s internet website and (ii) only if such
information is publicly available without charge on such website. If for any
reason, the Agent or a Lender either did not receive such notice or after
reasonable efforts was unable to access such website, then the Agent or such
Lender, as applicable, shall not be deemed to have received such information. In
addition to any manner permitted by Section 12.1, the Borrower may notify the
Agent or a Lender that information has been posted to such a website by causing
an e-mail notification to be sent to an e-mail address specified from time to
time by the Agent or such Lender, as applicable.

 

  (f) Notwithstanding anything in this Section to the contrary (i) the Borrower
shall deliver paper copies of information required pursuant to Section 12.1(a)
and (b) to the Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
to the Borrower by the Agent or such Lender and (ii) in every instance the
Borrower shall be required to provide to the Agent a paper original of the
Compliance Certificate required by Section 12.1(c).

Section 12.2. Notice of Default; Litigation; ERISA Matters. The Borrower will
give written notice to the Agent as soon as reasonably possible and in no event
more than five (5) Business Days of (i) the occurrence of any Default or Event
of Default hereunder of which it has knowledge, (ii) the filing of any actions,
suits or proceedings against the Borrower in any court or before any
governmental authority or tribunal of which it has knowledge, which could
reasonably be expected to cause a Material Adverse Effect with respect to the
Borrower, (iii) the occurrence of a reportable event under, or the institution
of steps by the Borrower to withdraw from, or the institution of any steps to
terminate, any employee pension plan (other than a Multiemployer

 

Page 37 of 62



--------------------------------------------------------------------------------

Plan) which is covered by Title IV of ERISA or subject to the minimum funding
standard under Section 412 of the Internal Revenue Code as to which the Borrower
may have liability in excess of $100,000.00, or (iv) the occurrence of any other
action, event or condition of any nature of which it has knowledge which could
reasonably be expected to cause, or lead to, or result in, any Material Adverse
Effect to the Borrower.

Section 12.3. Maintenance of Existence, Properties and Liens. The Borrower will
(i) continue to engage in its existing business operations and other business
activities reasonably related to thereto; (ii) maintain its existence and good
standing in each jurisdiction where the failure to qualify would have a Material
Adverse Effect; (iii) keep and maintain all franchises, licenses and properties
necessary in the conduct of its business in good order and condition, except to
the extent the failure to do so could not reasonably be expected to cause a
Material Adverse Effect; and (iv) duly observe and conform to all material
requirements of any governmental authorities relative to the conduct of its
business or the operation of its properties or assets, except to the extent the
failure to do so could not reasonably be expected to cause a Material Adverse
Effect.

Section 12.4. Taxes. The Borrower shall pay or cause to be paid when due, all
taxes, local and special assessments, and governmental charges of every type and
description, that may from time to time be imposed, assessed and levied against
its properties. The Borrower further agrees to furnish the Agent with evidence
that such taxes, assessments, and governmental charges due by the Borrower have
been paid in full and in a timely manner, if such data is requested by the
Agent. Notwithstanding the foregoing, the Borrower may withhold any such taxes,
local and special assessments, and governmental charges or elect to contest any
lien if the Borrower is in good faith conducting an appropriate proceeding to
contest the obligation to pay.

Section 12.5. Compliance with Environmental Laws. The Borrower and each
Guarantor shall comply with and shall use reasonable commercial efforts to cause
all of its employees, or agents (while such Persons are acting within the scope
of their relationship with the Borrower) to (i) comply with all Environmental
Laws with respect to the disposal of Hazardous Materials, (ii) pay immediately
when due the cost of removal of any such Hazardous Materials, and (iii) keep the
Borrower’s and each Guarantor’s properties free of any lien imposed pursuant to
any Environmental Laws, provided that no breach of this Section 12.5 shall occur
if (a) the same is discharged within thirty (30) days after the Borrower or such
Guarantor is notified of non-compliance or an appeal or appropriate proceedings
for review thereof is taken within such period and Borrower or such Guarantor is
not obligated to comply pending such appeal or other appropriate proceedings or
(b) failure to do so could not reasonably be expected to have a Material Adverse
Effect.

The Borrower shall give notice to the Agent as soon as reasonably possible and
in no event more than five (5) days after Borrower (or any Guarantor) receives
any compliance orders, environmental citations, or other notices from any
Governmental Authority relating to any Environmental Liabilities relating to its
properties which may reasonably be expected to result in an Event of Default;
the Borrower agrees to take any and all reasonable steps, and to perform any and
all reasonable actions necessary or appropriate to promptly comply with any such
compliance orders, environmental citations, or other notices from any
Governmental Authority relating to

 

Page 38 of 62



--------------------------------------------------------------------------------

any Environmental Liabilities requiring the Borrower (or any Guarantor) to
remove, treat or dispose of such Hazardous Materials, and, upon Agent’s request,
to provide the Agent with satisfactory evidence of such compliance with any
claim in excess of $500,000; provided, however, that nothing contained herein
shall preclude the Borrower from contesting any such compliance orders,
environmental citations, or other notices from any Governmental Authority
relating to any Environmental Liabilities if such contest is made in good faith,
appropriate reserves are established for the payment for the cost of compliance
therewith.

Regardless of whether any Event of Default hereunder shall have occurred and be
continuing, the Borrower and each Guarantor agrees to defend, indemnify and hold
harmless the Agent and the Lenders from any and all liabilities (including
strict liability), actions, demands, penalties, losses, costs or expenses
(including, without limitation, reasonable attorneys fees and remedial costs),
suits, administrative orders, agency demand letters, costs of any settlement or
judgment and claims of any and every kind whatsoever which may now or in the
future (whether before or after the termination of this Agreement) be paid,
incurred, or suffered by, or asserted against the Agent and/or the Lenders by
any person or entity or governmental agency for, with respect to, or as a direct
or indirect result of, the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, or release from or onto the property of
the Borrower (or any Guarantor) of any Hazardous Materials, regulated by any
Environmental Laws, contamination resulting therefrom, or arising out of, or
resulting from, the environmental condition of such property or the
applicability of any Environmental Laws relating to hazardous materials
(including, without limitation, CERCLA or any so called federal, state or local
“super fund” or “super lien” laws, statute, ordinance, code, rule, regulation,
order or decree) regardless of whether or not caused by or within the control of
the Lender (the costs and/or liabilities described above being hereinafter
referred to as the “Environmental Liabilities”); provided, however, that the
Borrower shall not be obligated to indemnify the Agent or any Lenders for any
acts or omissions of the Agent or any Lenders in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Agent or Lender, as determined by a court of
competent jurisdiction in a final, non-appealable judgment. THE COVENANTS AND
INDEMNITIES CONTAINED IN THIS SECTION 12.5 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT; AND, PROVIDED, HOWEVER, NO RELEASE, WAIVER, DEFENSE OR INDEMNITY
SHALL BE AFFORDED UNDER THIS SECTION 12.5 IN RESPECT OF ANY PROPERTY FOR ANY
OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE AGENT AND/OR THE LENDERS OR
THEIR AGENTS OR REPRESENTATIVES DURING THE PERIOD AFTER WHICH SUCH PERSON, ITS
SUCCESSORS OR ASSIGNS, OR ITS AGENTS OR REPRESENTATIVES, SHALL HAVE OBTAINED
OWNERSHIP, OPERATION OR POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR
DEED IN LIEU OF FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE). ANY
CLAIMS UNDER THIS SECTION 12.5 SHALL BE SUBJECT TO SECTION 15.9.

Section 12.6. Further Assurances. The Borrower will, at any time and from time
to time, execute and deliver such further instruments and take such further
action as may reasonably be requested by the Agent, in order to cure any defects
in the execution and delivery of, or to

 

Page 39 of 62



--------------------------------------------------------------------------------

comply with or accomplish the covenants and agreements contained in this
Agreement or the Collateral Documents.

Section 12.7. Financial Covenants. The Borrower shall comply with the following
covenants and ratios:

 

  (a) Minimum Fixed Charge Coverage. At the end of each fiscal quarter of the
Borrower, its fixed charge coverage ratio shall be not less than 1.50 to 1.00.
The fixed charge coverage ratio shall be calculated as follows: EBITDA plus
Borrower’s consolidated lease/rent expense minus consolidated unfinanced capital
expenditures divided by Borrower’s consolidated prior period current maturities
of long-term debt plus interest expense plus lease/rent expense plus cash taxes.
This covenant will be tested quarterly by Agent on a rolling four-quarters
basis, commencing December 31, 2010.

 

  (b) Consolidated Net Worth. At the end of each fiscal quarter of Borrower, its
Consolidated Net Worth shall be not less than $200,000,000.00; provided,
however, this Consolidated Net Worth requirement will increase by fifty percent
(50%) of net income (if positive) for each subsequent quarter after the date of
the Agreement, plus eight-five percent (85%) of the net proceeds received by the
Borrower from the issuance or sale of equity capital in any subsequent quarter
after the date of this Agreement. The term “equity capital” shall not include:
(i) the purchase of stock in the Borrower as a result of the exercise of
employee stock options if the Borrower repurchases such amount of stock within
one hundred twenty (120) days of the applicable exercise of such options or
(ii) the purchase of stock in the Borrower as a result of the Borrower’s
employee stock purchase plan if the Borrower repurchases such amount of stock
within one hundred twenty (120) days of the exercise of the applicable plan of
rights. This covenant will be tested by Agent on a quarterly basis, commencing
December 31, 2010.

 

  (c) Leverage Ratio. At the end of each fiscal quarter of the Borrower, its
Leverage Ratio shall be not more than 2.00 to 1.00. This covenant will be tested
by Agent quarterly on a rolling four quarters basis commencing December 31,
2010.

Section 12.8. Operations. The Borrower and each Guarantor shall conduct its
business affairs in a reasonable and prudent manner and in compliance with all
applicable federal, state and municipal laws, ordinances, rules and regulations
respecting its properties, charters, businesses and operations, including
compliance with all minimum funding standards and other requirements of ERISA of
1974, and other laws applicable to any employee benefit plans which they may
have, except to the extent the failure to do so could not reasonably be expected
to cause a Material Adverse Effect.

Section 12.9. Change of Location. The Borrower shall, within ten (10) Business
Days prior to any change to the location of its chief executive office, notify
the Agent in writing of such proposed change.

 

Page 40 of 62



--------------------------------------------------------------------------------

Section 12.10. Employee Benefit Plans. The Borrower will maintain each employee
pension benefit plan (other than a Multiemployer Plan) which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code benefit plan as to which it may have any liability, in
material compliance with all applicable requirements of law and regulations;
except to the extent the failure to do so could not reasonably be expected to
cause a Material Adverse Effect.

Section 12.11. Deposit and Operating Accounts. The Borrower will maintain and
will cause each of the Guarantors and its Subsidiaries to maintain primary
deposit and operating accounts with Capital One or such other Lender (or any one
or more of them) acceptable to Borrower; provided, however, the target of an
Acquisition will be allowed up to eighteen (18) months following such
Acquisition to transfer accounts to Capital One or such other Lender (or any one
or more of them) acceptable to Borrower.

Section 12.12. Field Audits; Other Information. Upon reasonable prior notice,
the Borrower shall allow the Agent’s employees and agents access to its books
and records and properties to conduct periodic field audits at any time, and
from time to time, in the sole discretion of the Agent and/or Lenders. The
Borrower shall pay all reasonable costs and expenses associated with such field
audits. The Borrower will provide the Agent with such other information as the
Agent may reasonably request from time to time, subject in all cases to any
confidentiality restrictions that may be applicable to the Borrower and its
Subsidiaries and to any confidentiality restrictions that the Borrower
reasonably imposes on the Persons receiving such information.

Section 12.13. Insurance. The Borrower agrees to provide the Agent with
certificates or binders evidencing its insurance coverage on an annual basis,
and, if requested by the Agent, the Borrower further agrees to promptly furnish
the Agent with copies of all renewal notices and copies of receipts for paid
premiums. The Borrower shall provide the Agent with certificates or binders
evidencing insurance coverage pursuant to all renewal or replacement policies of
insurance no later than fifteen (15) days before any such existing policy or
policies should expire.

Section 12.14. Subsidiaries. The Borrower agrees that any Subsidiary of the
Borrower formed or acquired by or on behalf of the Borrower after the date of
this Agreement that is not an Excluded Subsidiary of the Borrower shall join the
Guaranty not later than the next succeeding date on which the Borrower delivers
its Compliance Certificate pursuant to Section 12.1(c) of this Agreement, and
Borrower shall deliver to the Agent on such date (i) notice of such Acquisition
or formation, as the case may be, and (ii) to the extent such acquired or formed
Subsidiary is not an Excluded Subsidiary, a duly executed joinder agreement to
the Guaranty, operating agreement (or similar document), certificate of
formation (or similar document), resolutions of the governing body of such
Subsidiary approving the guaranty and related transactions and good standing
certificate.

Section 12.15. Collateral Documents. The Borrower agrees to grant (and/or cause
its Subsidiaries to grant) to Agent for the Pro Rata benefit of the Lenders
perfected first priority security interests and mortgage liens on properties and
assets of Borrower and its Subsidiaries if

 

Page 41 of 62



--------------------------------------------------------------------------------

an Event of Default occurs pursuant to Section 14.1(a) or the Borrower’s
noncompliance with Section 12.7 above and such Event of Default continues beyond
the expiration of its applicable cure period.

Section 12.16. Intentionally Deleted.

Section 12.17. Excluded Subsidiaries. The Borrower agrees to use commercially
reasonable efforts to obtain and deliver to the Agent an executed joinder to the
Guaranty by each non-wholly owned Subsidiary of Borrower, and the Subsidiary of
Borrower that owns an interest in such Subsidiary must execute and deliver to
the Agent a joinder to the Pledge Agreement (and deliver in pledge to the Agent
the certificates evidencing such interests); provided, further, the parties
agree that (i) the Excluded Subsidiaries are not required to execute the
Guaranty; and (ii) the Subsidiaries that have equity interests in the Excluded
Subsidiaries are not required to pledge such interests pursuant to the Pledge
Agreement. The Borrower further agrees that for Subsidiaries formed or acquired
after the date of this Agreement, it shall cause the governing documents of each
such non-wholly owned Subsidiary of Borrower to permit expressly the joinder to
Pledge Agreement by Borrower or the Subsidiary of Borrower that owns an interest
in an excluded Subsidiary limited only to the interests owned by Borrower or
such Subsidiary of Borrower.

ARTICLE XIII

NEGATIVE COVENANTS

The Borrower covenants and agrees as follows:

Section 13.1. Limitations on Fundamental Changes. Without the prior written
consent of the Agent, the Borrower shall not form any Subsidiary that does not
become a Guarantor (except for Excluded Subsidiaries), nor shall the Borrower
consummate any transaction of merger or consolidation unless the Borrower is the
surviving entity, or liquidate or dissolve itself (or suffer any liquidation or
dissolution).

Section 13.2. Disposition of Assets. Without first obtaining the prior written
consent of the Agent, the Borrower shall not, and shall not permit any Guarantor
to, Dispose of any of its respective property or assets except for the
following:

 

  (a) Dispositions of property or assets in the ordinary course of business;

 

  (b) Dispositions of obsolete, damaged, worn out or surplus property no longer
used or useful in the business of the Borrower or such Guarantor;

 

  (c) Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of the Borrower or a Guaranty; and

 

Page 42 of 62



--------------------------------------------------------------------------------

  (d) Dispositions of property or assets to the extent that the net cash
proceeds received by the Borrower or a Guarantor are used within 180 days of
receipt of such net cash proceeds to acquire property or assets to be used by
the Borrower or such Guarantor in its business.

Section 13.3. Intentionally Omitted.

Section 13.4. Encumbrances; Negative Pledge. The Borrower and Guarantor shall
not directly or indirectly create, incur, assume or permit to exist any
Encumbrances on any of its property and/or assets now owned or hereafter
acquired, except for the following (hereinafter referred to as the “Permitted
Encumbrances”):

 

  (a) Encumbrances for taxes, assessments, or other governmental charges not yet
due or which are being contested in good faith by appropriate action promptly
initiated and diligently conducted, if such reserves as shall be required by
GAAP shall have been made therefor;

 

  (b) Encumbrances of landlords, vendors, carriers, warehousemen, mechanics,
laborers, materialmen and other Encumbrances arising by law in the ordinary
course of business for sums either not yet due or being contested in good faith
by appropriate action promptly initiated and diligently conducted, if such
reserve as shall be required by GAAP shall have been made therefor;

 

  (c) Inchoate liens arising under ERISA to secure the contingent liabilities,
if any, permitted by this Agreement;

 

  (d) Encumbrances in favor of the Agent and/or the Lenders to secure the
Indebtedness;

 

  (e) Encumbrances existing on the date hereof and set forth in Schedule 13.4,
provided that such Encumbrances shall secure only those obligations which they
secure on the date hereof;

 

  (f) Pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

  (g) Deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than capital lease obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

  (h)

Zoning restrictions, easements, licenses, covenants, conditions, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business and minor irregularities of title that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the

 

Page 43 of 62



--------------------------------------------------------------------------------

 

property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

  (i) Deposits, encumbrances or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business;

 

  (j) Any Encumbrance securing Purchase Money Indebtedness, provided that,
(i) such security interest is incurred, and the Debt secured thereby is created,
within 180 days after the acquisition (or completion of construction) of the
property or assets subject thereto, (ii) the Debt secured thereby does not
include any other Debt that is not from the same financing source, and
(iii) such security interest do not apply to any other property or assets of the
Borrower or any Subsidiary except any such property or assets which are the
subject of any Encumbrance securing Debt from such financing source;

 

  (k) Encumbrances arising out of judgments or awards in respect of which the
Borrower (or any Guarantor) shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which it shall have secured a
subsisting stay of execution pending such appeal or proceedings for review,
provided the Borrower shall have set aside on its books adequate reserves, in
accordance with GAAP, with respect to such judgment or award;

 

  (l) Encumbrances securing Debt in favor of Capital One, provided that such
Encumbrances attach only to the 1999 Cessna Citation V Ultra aircraft (the
“Palmetto Plane”) and the proceeds of such property; and

 

  (m) Encumbrances on the property or assets of any Person existing at the time
such Person becomes a Subsidiary of the Borrower and not incurred as a result of
(or in connection with or in anticipation of) such Person’s becoming a
Subsidiary of the Borrower, provided that such Encumbrances do not extend to or
cover any property or assets of the Borrower or any of its Subsidiaries other
than the property or assets encumbered at the time such Person becomes a
Subsidiary of the Borrower, and provided, further, that (i) such Encumbrances do
not secure any Debt or other obligation not permitted under this Agreement.

Section 13.5. Debts. The Borrower and the Guarantor, without the prior written
consent of the Required Lenders, shall not incur, create, assume or in any
manner become or be liable in respect of any Debt, except for:

 

  (a) The Indebtedness;

 

  (b) Debt existing as of the date of this Agreement as set forth in Schedule
13.5;

 

Page 44 of 62



--------------------------------------------------------------------------------

  (c) Indebtedness arising under any performance bond, or letter of credit
obtained for similar purposes, or any reimbursement obligations in respect
thereof, entered into in the ordinary course of business;

 

  (d) Debt of the Borrower to any Subsidiary and Debt of any Subsidiary of the
Borrower to the Borrower or any other Subsidiary;

 

  (e) Debt to Capital One for the financing of the Palmetto Airplane not to
exceed $5,050,000; and

 

  (f) (i) Purchase Money Indebtedness subject to a maximum aggregate principal
amount at any time outstanding not in excess of $1,250,000.00; (ii) additional
unsecured Debt subject to a maximum aggregate principal amount at any time
outstanding not in excess of $250,000.00; and (iii) Debt of any Person that
becomes a Subsidiary after the date hereof; provided, that such Debt exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary subject to a maximum
aggregate principal amount at any time outstanding not in excess of $250,000.00.

Section 13.6. Investments, Loans and Revolving Loans. Without first obtaining
the prior written consent of the Agent (or the Required Lenders in the case of
the immediately following clause (h)), the Borrower shall not, and shall not
permit any Guarantor to, make or permit to remain outstanding any loans or
advances to, or make investments or acquire an equity interest in any Person,
except for the following:

 

  (a) Permitted Investments;

 

  (b) Investments in existence on the date hereof and set forth on
Schedule 13.6;

 

  (c) Investments in the Borrower or any other Subsidiary;

 

  (d) loans or advances to employees in the ordinary course of business in an
aggregate amount to any single employee not in excess of $75,000 (or, if and to
the extent such loans or advances shall be used by such employee for relocation
expenses, $100,000) and in an aggregate amount for all employees of the Borrower
and the Subsidiaries not in excess of $500,000 at any one time outstanding;

 

  (e) Trade credit and accounts arising in the ordinary course of business;

 

  (f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

  (g) Investments made as a result of the receipt of non-cash consideration from
an asset sale not prohibited by this Agreement;

 

Page 45 of 62



--------------------------------------------------------------------------------

  (h) Investments made in connection with any acquisition by the Borrower or a
Subsidiary of stock or other equity interests (other than directors’ qualifying
shares) in, all or substantially all the assets of, or all or substantially all
the assets constituting a division or line of business of, a Person; provided,
however, if the aggregate consideration for such Acquisition is $15,000,000.00
or more (stock and/or cash consideration), (i) the Borrower shall have given the
Agent notice of such Acquisition at least twelve (12) Business Days prior to the
consummation of such Acquisition, together with delivery to Agent of all
pertinent information regarding the Acquisition, including combined statements
of Borrower and the target of such Acquisition as of the last quarter end,
combined covenant calculations as of the last quarter end of Borrower and the
target of such Acquisition, combined post-acquisition financial projections for
the next four (4) fiscal quarters, memorandum detailing key reasons for the
proposed Acquisition, including financial and demographics, and any additional
information specific to the proposed Acquisition deemed necessary by the Agent
and the Lenders in their sole discretion; and (ii) the Agent (on behalf of the
Required Lenders) shall have given its prior consent to such Acquisition (which
consent shall not be unreasonably withheld or delayed) at least two (2) Business
Days prior to consummation of such Acquisition;

 

  (i) other Investments in an amount not to exceed $250,000.00 in the aggregate
at any time outstanding;

 

  (j) Acquisitions for which the total consideration to be paid by Borrower for
any such individual Acquisition is less than $15,000,000.00;

 

  (k) Acquisitions closed while the Line of Credit is unfunded; and

 

  (l) Acquisitions funded with cash on hand or securities of the Borrower.

Section 13.7. Intentionally Omitted.

Section 13.8. Transactions with Affiliates. Except as set forth on Schedule 13.8
attached hereto, the Borrower shall not sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or otherwise engage in
any other transactions with, any of its affiliates unless such transaction is on
terms that are no less favorable to the Borrower or such Subsidiary, as the case
may be, than those that could be obtained at the time of such transaction on an
arm’s-length basis from a Person who is not an affiliate.

ARTICLE XIV

EVENTS OF DEFAULT

Section 14.1. Events of Default. The occurrence of any one or more of the
following shall constitute an Event of Default:

 

Page 46 of 62



--------------------------------------------------------------------------------

(a) Default under the Indebtedness. Should the Borrower default in the payment
of principal under the Indebtedness of the Borrower to the Lenders, or should
the Borrower default in the payment of interest under the Indebtedness of the
Borrower to the Lender within ten (10) days after any such interest payment is
due.

(b) Default under this Agreement. Should the Borrower or any Guarantor violate
or fail to comply fully with any of the terms and conditions of, or default
under, this Agreement, and such default not be cured within forty-five (45) days
of the occurrence thereof (provided, however, that no cure period shall be
available for a default in the obligation to maintain insurance coverages
required hereby).

(c) Default Under Other Agreements. Should any event of default occur or exist
under any of the Loan Documents (excluding an Event of Default described in
(a) or (b) above) or should the Borrower and/or the Guarantor violate, or fail
to comply fully with, any terms and conditions of any of the Collateral
Documents or Loan Documents (excluding an Event of Default described in (a) or
(b) above), and such default not be cured within forty-five (45) days of the
occurrence thereof.

(d) Default in Favor of Third Parties. Should the Borrower or the Guarantor
(i) fail to pay Debt having a principal amount in excess of $250,000.00 the
aggregate (other than the Indebtedness), or any interest or premium thereon,
when due (or, if permitted by the terms of the relevant document, within any
applicable grace period), whether such Debt shall become due by scheduled
maturity, by required prepayment, by acceleration, by demand or otherwise; or
(ii) fail to perform any term, covenant or condition on its part to be performed
under any agreement or instrument evidencing, securing or relating to Debt
(other than the Indebtedness) having a principal amount in excess of $250,000.00
the aggregate, when required to be performed, and such failure shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such failure is to accelerate, or to permit the
holder or holders of such Debt to accelerate, the maturity of such Debt.

(e) Insolvency. The following occurrences, in addition to the failure or
suspension of the Borrower, shall constitute an Event of Default hereunder:

 

  (i)

Filing by the Borrower and/or any Guarantor having assets of $100,000.00 or more
of a voluntary petition or any answer seeking reorganization, arrangement,
readjustment of its debts or for any other relief under any applicable
bankruptcy act or law, or under any other insolvency act or law, now or
hereafter existing, or any action by the Borrower and/or such Guarantor
consenting to, approving of, or acquiescing in, any such petition or proceeding;
the application by the Borrower and/or such Guarantor for, or the appointment by
consent or acquiescence of, a receiver or trustee of the Borrower and/or such
Guarantor for all or a substantial part of the property of the Borrower and/or
such Guarantor; the making by the Borrower and/or such Guarantor, of an
assignment for the benefit of creditors; the inability of the Borrower and/or
any Guarantor having assets of $100,000.00 or more or the admission by the
Borrower and/or such Guarantor in writing, of its inability to pay its debts as
they mature (the term “acquiescence” means the failure

 

Page 47 of 62



--------------------------------------------------------------------------------

 

to file a petition or motion in opposition to such petition or proceeding or to
vacate or discharge any order, judgment or decree providing for such appointment
within sixty (60) days after the appointment of a receiver or trustee); or

 

  (ii) Filing of an involuntary petition against the Borrower and/or any
Guarantor having assets of $100,000.00 or more in bankruptcy or seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under any applicable bankruptcy act or law, or under any other insolvency act or
law, now or hereafter existing and such petition remains undismissed or
unanswered for a period of sixty (60) days from such filing; or the involuntary
appointment of a receiver or trustee of the Borrower and/or such Guarantor for
all or a substantial part of the property of the Borrower and/or such Guarantor
and such appointment remains unvacated or unopposed for a period of sixty
(60) days from such appointment, execution or similar process against any
substantial part of the property of the Borrower and/or such Guarantor and such
warrant remains unbonded or undismissed for a period of sixty (60) days from
notice to the Borrower or such Guarantor of its issuance.

(f) Dissolution Proceedings. Should proceedings for the dissolution or
appointment of a liquidator of the Borrower and/or any Guarantor having assets
of $100,000.00 or more be commenced.

(g) False Statements. Should any representation or warranty of the Borrower made
by the Borrower to the Agent and/or the Lenders in this Agreement or any other
Loan Document or in any certificate or statement furnished thereunder prove to
be incorrect or misleading in any material respect when made or reaffirmed.

Upon the occurrence of an Event of Default, the Line of Credit Loan Commitment
will, at the option of the Lenders, either terminate or be suspended (including
any obligation to make any further Revolving Loans and/or issue Letters of
Credit), and, at the Lenders' option, the Notes and all Indebtedness of the
Borrower will become immediately due and payable, all without notice of any kind
to the Borrower, except that in the case of type described in the "Insolvency"
subsection above, such acceleration shall be automatic and not optional. For any
other Event of Default, the Agent, upon request of the Required Lenders, shall
by notice to Borrower declare the principal of, and all interest then accrued
on, the Notes and any other liabilities hereunder to be forthwith due and
payable, whereupon the same shall forthwith become due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which Borrower and each
Guarantor hereby expressly waive, anything contained herein or in the Notes to
the contrary notwithstanding. Upon the occurrence of an Event of Default and
upon the request of the Required Lenders, the Agent shall exercise any and all
rights and remedies under the Loan Documents, or any of them, granted to Agent
hereunder or granted to Agent at law or in equity, including, without
limitation, foreclosure of the Collateral. Nothing contained in this Article 14
shall be construed to limit or amend in any way the Events of Default enumerated
in the Notes or any other Loan Document, or any other document executed in
connection with the transaction contemplated herein.

 

Page 48 of 62



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any Event of Default, the
Lenders are hereby authorized at any time and from time to time, without notice
(other than such notice as provided below) to Borrower or Guarantor (any such
notice being expressly waived by Borrower and Guarantor), to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by any of the Lenders
to or for the credit or the account of Borrower against any and all of the
indebtedness of Borrower under the Notes and the Loan Documents, including this
Agreement, irrespective of whether or not the Lenders shall have made any demand
under the Loan Documents, including this Agreement or the Notes and although
such indebtedness may be unmatured. Any amount set-off by the Lenders shall be
applied against the indebtedness owed the Lenders by Borrower pursuant to this
Agreement and the Notes. The Lenders agree promptly to notify Borrower after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the
Lenders under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lenders may
have.

Section 14.2. Waivers. Except as otherwise provided for in this Agreement and by
applicable law, the Borrower and the Guarantor waive to the extent permitted by
applicable law (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by the Agent for the
benefit of the Lenders on which the Borrower and the Guarantor may in any way be
liable and hereby ratify and confirm whatever the Agent and/or the Lenders may
do in this regard, (ii) all rights to notice and a hearing prior to the Agent’s
taking possession or control of, or to the Agent’s replevy, attachment or levy
upon, the Collateral or any bond or security which might be required by any
court prior to allowing the Agent to exercise any of its remedies, and (iii) the
benefit of all valuation, appraisal and exemption laws. The Borrower and the
Guarantor acknowledge that they have been advised by counsel of their choice
with respect to this Agreement, the other Collateral Documents, and the
transactions evidenced by this Agreement and other Collateral Documents.

Section 14.3 After Event of Default; Collections. Upon the occurrence and during
the continuance of an Event of Default, payments made under this Agreement upon
the occurrence and during the continuance of an Event of Default (which has not
been waived), all payments and other amounts collected or received by the Agent
or any Lender on account of the Indebtedness (whether in an insolvency or
bankruptcy case or proceeding or otherwise) or any other amounts received in
respect of the Collateral shall be applied to the Indebtedness in the following
order:

(i) to the Agent, in payment of fees and expenses accrued and outstanding
(including without limitation reasonable attorneys’ fees and expenses) incurred
in enforcing rights of the Agent and Lenders under the Loan Documents and to any
advances by the Agent in payment of same;

(ii) to the Agent (for the ratable benefit of the Lenders) in payment of fees,
expenses and late charges accrued and outstanding on the respective
Indebtedness;

 

Page 49 of 62



--------------------------------------------------------------------------------

(iii) to the Agent (for the ratable benefit of the Lenders) in payment of
interest accrued and outstanding on all of the Indebtedness (including interest
payable on Rate Management Transactions);

(iv) to the Agent (for the ratable benefit of the Lenders) in payment of, on a
pari passu basis (A) principal outstanding on the Loans; and (B) payment or cash
collateralization of 105% of the amounts outstanding on Letters of Credit;

(v) to the Agent (for the ratable benefit of the Lenders) in payment of on a
pari passu basis any settlement or breakage amounts due on Rate Management
Transactions;

(vi) all other Indebtedness;

(vii) to the Lenders in payment of other fees and expenses accrued and
outstanding (including reasonable attorneys’ fees and expenses incurred in
enforcing their rights under the Loan Documents) and to any advances by the
Lenders in payment of same; and

(viii) any remaining amounts to the Persons entitled thereto, including the
Borrower;

provided, that notwithstanding the foregoing, and subject to the provisions of
Section 3.1.7, any amounts of principal payable on the Loans due to a Defaulting
Lender following the occurrence and continuance of an Event of Default shall be
paid to the Agent as security for, or repayment of, any amounts due by the
Defaulting Lender to the Agent on the Swing Line, Letters of Credit and/or Rate
Management Transactions.

ARTICLE XV

THE AGENT AND THE LENDERS

Section 15.1. Appointment and Authorization. Each Lender hereby appoints Agent
as its nominee and agent, in its name and on its behalf: (i) to act as nominee
for and on behalf of such Lender in and under all Loan Documents; (ii) to
arrange the means whereby the funds of Lenders are to be made available to
Borrower under the Loan Documents; (iii) to take such action as may be requested
by any Lender under the Loan Documents (when such Lender is entitled to make
such request under the Loan Documents); (iv) to receive all documents and items
to be furnished to Lenders under the Loan Documents; (v) to be the secured
party, mortgagee, beneficiary, and similar party in respect of, and to receive,
as the case may be, any collateral for the benefit of Lenders; (vi) to promptly
distribute to each Lender all material information, requests, documents and
items received from Borrower under the Loan Documents; (vii) to promptly
distribute to each Lender such Lender's Pro Rata Part of each payment or
prepayment (whether voluntary, as proceeds of insurance thereon, or otherwise)
in accordance with the terms of the Loan

 

Page 50 of 62



--------------------------------------------------------------------------------

Documents and (viii) to deliver to the appropriate Persons requests, demands,
approvals and consents received from Lenders. Each Lender hereby authorizes
Agent to take all actions and to exercise such powers under the Loan Documents
as are specifically delegated to such Agent by the terms hereof or thereof,
together with all other powers reasonably incidental thereto. With respect to
its commitments hereunder and the Notes issued to it, Agent and any successor
Agent shall have the same rights under the Loan Documents as any other Lender
and may exercise the same as though it were not the Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Agent and any
successor Agent in its capacity as a Lender. Agent and any successor Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with Borrower, and
any Person which may do business with Borrower, all as if Agent and any
successor Agent were not Agent hereunder and without any duty to account
therefor to the Lenders except where the actions of Borrower in connection
therewith would constitute a Default or Event of Default under this Agreement or
any other Loan Document; provided that, if any payments in respect of any
property (or the proceeds thereof) now or hereafter in the possession or control
of Agent which may be or become security for the obligations of Borrower arising
under the Loan Documents by reason of the general description of indebtedness
secured or of property contained in any other agreements, documents or
instruments related to any such other business shall be applied to reduction of
the obligations of Borrower arising under the Loan Documents, then each Lender
shall be entitled to share in such application according to its Pro Rata part
thereof. Each Lender, upon request of any other Lender, shall disclose to all
other Lenders all indebtedness and liabilities, direct and contingent, of
Borrower to such Lender as of the time of such request.

Section 15.2. Intentionally Omitted.

Section 15.3. Consultation with Counsel. Lenders agree that Agent may consult
with legal counsel selected by Agent and shall not be liable for any action
taken or suffered in good faith by it in accordance with and in reliance upon
the advice of such counsel.

Section 15.4. Documents. Agent shall not be under a duty to examine or pass upon
the validity, effectiveness, enforceability, genuineness or value of any of the
Loan Documents or any other instrument or document furnished pursuant thereto or
in connection therewith, and Agent shall be entitled to assume that the same are
valid, effective, enforceable and genuine and what they purport to be.

Section 15.5. Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving written notice thereof to Lenders and Borrower, and Agent may be
removed at any time with or without cause by Lenders. If no successor Agent has
been so appointed by Lenders (and approved by Borrower) and has accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of Lenders, appoint a successor Agent. Any successor Agent must be
approved by Borrower, which approval will not be unreasonably withheld. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder from and after the date on

 

Page 51 of 62



--------------------------------------------------------------------------------

which the successor Agent accepts its appointment. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XV
shall continue in effect for its benefit in respect to any actions taken or
omitted to be taken by it while it was acting as Agent.

Section 15.6. Responsibility of Agent. It is expressly understood and agreed
that the obligations of Agent under the Loan Documents are only those expressly
set forth in the Loan Documents, or as may be imposed by applicable law, and
that Agent, as the case may be, shall be entitled to assume that no Default or
Event of Default has occurred and is continuing, unless Agent, as the case may
be, has actual knowledge of such fact or has received notice from a Lender or
Borrower that such Lender or Borrower consider that a Default or an Event of
Default has occurred and is continuing and specifying the nature thereof.
Neither Agent nor any of their directors, officers, attorneys or employees shall
be liable for any action taken or omitted to be taken by them under or in
connection with the Loan Documents, except for its or their own gross negligence
or willful misconduct. Agent shall incur no liability under or in respect of any
of the Loan Documents by acting upon any notice, consent, certificate, warranty
or other paper or instrument believed by it to be genuine or authentic or to be
signed by the proper party or parties, or with respect to anything which it may
do or refrain from doing in the reasonable exercise of its judgment, or which
may seem to it to be necessary or desirable.

Agent shall not be responsible to Lenders for any of Borrower’s or any
Guarantor’s recitals, statements, representations or warranties contained in any
of the Loan Documents, or in any certificate or other document referred to or
provided for in, or received by any Lender under, the Loan Documents, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of or
any of the Loan Documents or for any failure by Borrower or any Guarantor to
perform any of their obligations hereunder or thereunder. Agent may employ
agents and attorneys-in-fact and shall not be answerable, except as to money or
securities received by it or its authorized agents, for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.

The relationship between Agent and each Lender is only that of agent and
principal and has no fiduciary aspects. Nothing in the Loan Documents or
elsewhere shall be construed to impose on Agent any duties or responsibilities
other than those for which express provision is therein made. In performing its
duties and functions hereunder, Agent does not assume and shall not be deemed to
have assumed, and hereby expressly disclaims, any obligation or responsibility
toward or any relationship of agency or trust with or for Borrower or any of its
beneficiaries or other creditors. As to any matters not expressly provided for
by the Loan Documents, Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of all Lenders and such instructions shall be binding upon all
Lenders and all holders of the Notes; provided, however, that Agent shall not be
required to take any action which is contrary to the Loan Documents or
applicable law.

Agent shall have the right to exercise or refrain from exercising, without
notice or liability to the Lenders (except as otherwise provided for in this
Agreement or by applicable law), any and all rights afforded to Agent, as the
case may be, by the Loan Documents or which Agent may have as a matter of law;
provided, however, Agent shall not, without the consent of Lenders,

 

Page 52 of 62



--------------------------------------------------------------------------------

take any other action with regard to amending the Loan Documents, waiving any
default under the Loan Documents or taking any other action with respect to the
Loan Documents which requires consent of the Required Lenders. Provided further,
however, that no amendment, waiver, or other action shall be effected pursuant
to the preceding sentence without the consent of all Lenders which: (i) would
increase the Commitment amount of any Lender, (ii) would reduce any fees
hereunder, or the principal of, or the interest on, any Lender’s Notes,
(iii) would postpone any date fixed for any payment of any fees hereunder, or
any principal or interest of any Lender’s Notes, (iv) would increase any
Lender’s obligations hereunder or would materially alter Agent’s obligations to
any Lender hereunder, (v) would release Borrower from its obligation to pay any
Lender’s Notes, (vi) would release the Guaranty and/or the Collateral (except as
provided in Section 13.2 hereof), or (vii) would amend this sentence. For
purposes of this paragraph, a Lender shall be deemed to have denied its consent
to any such action by Agent upon the passage of ten (10) Business Days after
written notice thereof is given to such Lender in accordance with Section 16.2.
hereof, unless such Lender shall have previously given Agent notice, complying
with the provision of Section 16.2 hereof, to the contrary. Agent shall not have
liability to Lenders for failure or delay in exercising any right or power
possessed by Agent pursuant to the Loan Documents or otherwise unless such
failure or delay is caused by the gross negligence of the Agent.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders), except that (i) the Commitment of such Defaulting Lender
may not be increased or extended without the consent of such Lender and (ii) any
amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

Section 15.7. Independent Investigation. Each Lender severally represents and
warrants to Agent that it has made its own independent investigation and
assessment of the financial condition and affairs of Borrower in connection with
the making and continuation of its participation hereunder and has not relied
exclusively on any information provided to such Lender by Agent in connection
herewith, and each Lender represents, warrants and undertakes to Agent that it
shall continue to make its own independent appraisal of the credit worthiness of
Borrower while the Notes are outstanding or its commitments hereunder are in
force. Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other document referred to or
provided for herein or to inspect the properties or books of Borrower. Other
than as provided in this Agreement or any other Loan Document, Agent shall not
have any duty, responsibility or liability to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
Borrower which may come into the possession of Agent.

Section 15.8. Indemnification. Lenders agree to indemnify Agent, ratably
according to their respective Line of Credit Loan Commitment on a Pro Rata
basis, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
proper and reasonable kind or nature whatsoever which may be imposed

 

Page 53 of 62



--------------------------------------------------------------------------------

on, incurred by or asserted against Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Each Lender shall be entitled to be reimbursed by the Agent
for any amount such Lender paid to Agent under this Section 15.8. to the extent
the Agent has been reimbursed for such payments by Borrower or any other Person.
The parties intend for the provisions of this Section to apply to and protect
the Agent from the consequences of any liability including strict liability
imposed or threatened to be imposed on Agent as well as from the consequences of
its own negligence, whether or not that negligence is the sole, contributing or
concurring cause of any such liability excluding, however, gross negligence of
Agent.

Section 15.9. Benefit of Article XV. Except as provided in Section 15.5, the
agreements contained in this Article XV are solely for the benefit of Agent and
the Lenders and are not for the benefit of, or to be relied upon by, Borrower,
any affiliate of Borrower or any other person and shall not create any
third-party beneficiary rights in favor of any Person other than the Agent and
the Lenders.

Section 15.10. Pro Rata Treatment. Subject to the provisions of this Agreement,
each payment (including each prepayment) by Borrower or any Guarantor and
collection by Lenders (including offsets) on account of the principal of and
interest on the Notes and fees provided for in this Agreement, payable by
Borrower or any Guarantor shall be made Pro Rata; provided, however, in the
event that any Defaulting Lender shall have failed to make a Revolving Loan as
contemplated in this Agreement hereof and Agent or another Lender or Lenders
shall have made such Revolving Loan, payment received by Agent for the account
of such Defaulting Lender(s) shall not be distributed to such Defaulting
Lender(s) until such Revolving Loan(s) shall have been repaid in full to the
Lender or Lenders who funded such Revolving Loan(s).

Section 15.11. Intentionally Omitted.

Section 15.12. Other Financings. Without limiting the rights to which any Lender
otherwise is or may become entitled, such Lender shall have no interest, by
virtue of this Agreement or the Loan Documents, in (a) any present or future
loans from, letters of credit issued by, or leasing or other financial
transactions by, any other Lender to, on behalf of, or with Borrower or any
Guarantor (collectively referred to herein as “Other Financings”) other than the
obligations hereunder; (b) any present or future guarantees by or for the
account of Borrower or any Guarantor which are not contemplated by the Loan
Documents; (c) any present or future property taken as security for any such
Other Financings to the extent not also security for the Loans; or (d) any
property now or hereafter in the possession or control of any other Lender which
may be or become security for the obligations of Borrower or any Guarantor
arising under any loan document by reason of the general description of
indebtedness secured or property contained in any other agreements, documents or
instruments relating to any such Other Financings to the extent not also
security for the Loans.

Section 15.13. Interests of the Lenders. Nothing in this Agreement shall be
construed to create a partnership or joint venture between Lenders for any
purpose. Agent, Lenders and Borrower recognize that the respective obligations
of Lenders under the Revolving Loan

 

Page 54 of 62



--------------------------------------------------------------------------------

Commitments shall be several and not joint and that neither Agent, nor any of
Lenders shall be responsible or liable to perform any of the obligations of the
other Lenders under this Agreement. Each Lender is deemed to be the owner of an
undivided interest in and to all rights, titles, benefits and interests
belonging and accruing to Agent under the Collateral Documents, including,
without limitation, Liens and security interests in any Collateral, fees and
payments of principal and interest by Borrower under the Revolving Loan
Commitments on a Pro Rata basis. Each Lender shall perform all duties and
obligations of Lenders under this Agreement in the same proportion as its
ownership interest in the Loans outstanding at the date of determination
thereof.

Section 15.14. Investments. Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among the
Lenders about how such funds should be distributed, Agent may choose to defer
distribution of the funds which are the subject of such uncertainty or dispute.
If Agent in good faith believes that the uncertainty or dispute will not be
promptly resolved, or if Agent is otherwise required to invest funds pending
distribution to the Lenders, Agent may invest such funds pending distribution
(at the risk of Borrower). All interest on any such investment shall be
distributed upon the distribution of such investment and in the same proportions
and to the same Persons as such investment. All monies received by Agent for
distribution to the Lenders (other than to the Person who is Agent in its
separate capacity as a Lender) shall be held by the Agent pending such
distribution solely as Agent for such Lenders, and Agent shall have no equitable
title to any portion thereof.

ARTICLE XVI

MISCELLANEOUS

Section 16.1. No Waiver; Modification in Writing. No failure or delay on the
part of the Agent and/or the Lenders in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
No amendment, modification or waiver of any provision of this Agreement or of
the Notes, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing signed by or on behalf of
the Agent and the Required Lenders (or all Lenders if their consent is required
by Section 15.6 hereof) and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances.

Section 16.2. Addresses for Notices. All notices and communications provided for
hereunder shall be in writing and, shall be mailed, by certified mail, return
receipt requested, or delivered as set forth below unless any person named below
shall notify the others in writing of another address, in which case notices and
communications shall be mailed, by certified mail, return receipt requested, or
delivered to such other address.

If to the Agent and the Lenders

 

Page 55 of 62



--------------------------------------------------------------------------------

c/o the Agent:

Capital One, National Association

Post Office Box 3847

Lafayette, LA 70502

Attn: Grant Guillotte

If to the Lenders:

Capital One, National Association

Post Office Box 3847

Lafayette, LA 70502

Attn: Grant Guillotte

JPMorgan Chase Bank, N.A.

600 Jefferson Street

Lafayette, LA 70501

Attn: Angela Cole

If to the Borrower or any Guarantor:

LHC Group, Inc.

420 West Pinhook Road

Suite A

Lafayette, LA 70503

Attn: General Counsel

With a copy of any notice of an Event of Default which is sent to Borrower also
being sent contemporaneously therewith to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, TN 37219

Attn: J. Kevin Kidd, Esq.

Section 16.3. Fees and Expenses. The Borrower agrees to pay all reasonable out
of pocket fees, costs and expenses of the Agent actually incurred in connection
with the preparation, execution and delivery of this Agreement, and all Related
Documents to be executed in connection herewith and subsequent modifications or
amendments to any of the foregoing, including without limitation, the reasonable
fees and disbursements of counsel to the Agent, and to pay all costs and
expenses of the Agent and the Lenders actually incurred in connection with the
enforcement of this Agreement, the Notes or the other Related Documents,
including reasonable legal fees and disbursements arising in connection
therewith. The Borrower also

 

Page 56 of 62



--------------------------------------------------------------------------------

agrees to pay, and to save the Agent and the Lenders harmless from any delay in
paying stamp and other similar taxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of this Agreement,
the Notes, the other Related Documents, or any modification thereof.

Section 16.4. Right of Set-off. The Lenders shall have a right to set-off the
obligations of the Borrower hereunder against, all funds which the Borrower may
maintain on deposit with any Lender (with the exception of funds deposited in
the Borrower’s accounts in trust for third parties or funds deposited in pension
accounts, IRA’s, Keogh accounts and All Saver Certificates), and the Lenders
shall have a lien upon and a security interest in all property of the Borrower
in a Lender’s possession or control which shall secure the Indebtedness of the
Borrower to the Lenders under this Agreement and the Notes.

Section 16.5. Waiver of Marshaling. The Borrower and the Guarantor shall not at
any time hereafter assert any right under any law pertaining to marshaling
(whether of assets or liens) and the Borrower and the Guarantor expressly agree
that the Agent may execute or foreclose upon the Collateral in such order and
manner as the Agent, in its sole discretion, deems appropriate.

Section 16.6. Governing Law. This Agreement and the Notes shall be deemed to be
contracts made under the laws of the State of Louisiana and for all purposes
shall be governed by and construed in accordance with the laws of said State.

Section 16.7. Consent to Loan Participation. The Borrower and the Guarantor
agree and consent to any Lender’s sale or transfer, whether now or later, of one
or more participation interests in the Indebtedness of the Borrower arising
pursuant to this Agreement to one or more purchasers, whether related or
unrelated to the Lender. Such Lender may provide, subject to the confidentiality
requirements of Section 16.15, to any one or more purchasers, or potential
purchasers, any information or knowledge such Lender may have about the
Borrower, the Guarantor or about any other matter relating to such Indebtedness;
provided that such purchaser or potential purchaser also agrees to keep such
information confidential. The Borrower and the Guarantor also agree that the
purchasers of any such participation interest will be considered as the absolute
owners of such interests in such Indebtedness. In addition, any sale of a
participation interest in the Indebtedness prior to the occurrence of an Event
of Default will require the Borrower’s consent, which consent shall not be
unreasonably withheld.

Section 16.8. Intentionally Omitted.

Section 16.9. Permitted Assignments. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower (but not the Guarantor) and the Agent shall
be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an affiliate thereof; provided, however, that
if an Event of Default has occurred and is continuing, the consent of the
Borrower and/or the Guarantor shall not be required. Such consent shall not be
unreasonably withheld or delayed. Each such assignment

 

Page 57 of 62



--------------------------------------------------------------------------------

with respect to a Purchaser which is not a Lender or an affiliate thereof shall
(unless each of the Borrower and the Agent otherwise consents) be in an amount
not less than the lesser of (i) $5,000,000.00 or (ii) the remaining amount of
the assigning Lender’s Commitment (calculated as at the date of such assignment)
or outstanding Loans (if the applicable Commitment has been terminated). Upon
(i) delivery to the Agent of an assignment, together with any consents required
by this Section, and (ii) payment of a $5,000 fee to the Agent for processing
such assignment (unless such fee is waived by the Agent), such assignment shall
become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect such assignment. Upon the
consummation of any assignment to a Purchaser pursuant to this Section, the
transferor Lender, the Agent and the Borrower shall, if the transferor Lender or
the Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

Section 16.10. Indemnity. (a) Subject to the limitations set forth in
Section 12.5 as to matters addressed therein, the Borrower and the Guarantor
agree to indemnify and hold harmless the Agent and the Lenders and their
respective officers, employees, agents, attorneys and representatives
(singularly, an “Indemnified Party”, and collectively, the “Indemnified
Parties”) from and against any loss, cost, liability, damage or expense
(including the reasonable fees and out-of-pocket expenses of counsel to the
Agent and/or the Lenders, including all local counsel hired by such counsel)
(“Claim”) incurred by the Agent and/or the Lenders in investigating or preparing
for, defending against, or providing evidence, producing documents or taking any
other action in respect of any commenced or threatened litigation,
administrative proceeding or investigation under any federal securities law,
federal or state environmental law, or any other statute of any jurisdiction, or
any regulation, or at common law or otherwise, to the extent arising out of or
is based upon any acts, practices or omissions or alleged acts, practices or
omissions of Borrower and the Guarantor, or its or their agents or arises in
connection with the duties, obligations or performance of the Indemnified
Parties in negotiating, preparing, executing, accepting, keeping, completing,
countersigning, issuing, selling, delivering, releasing, assigning, handling,
certifying, processing or receiving or taking any other action with respect to
the Loan Documents and all documents, items and materials contemplated thereby
even if any of the foregoing arises out of an Indemnified Party's ordinary
negligence; provided, however, that the Borrower and the Guarantor shall not be
obligated to indemnify any Indemnified Party for (A) any acts or omissions of
such Indemnified Party in connection with matters described in this subsection
to the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable

 

Page 58 of 62



--------------------------------------------------------------------------------

judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party. The indemnity set forth herein shall be in addition
to any other obligations or liabilities of Borrower and the Guarantor to the
Agent and/or the Lenders hereunder or at common law or otherwise, and shall
survive any termination of this Agreement, the expiration of the Loans and the
payment of all indebtedness of Borrower to the Lenders hereunder and under the
Notes. If any Claim is asserted against any Indemnified Party, the Indemnified
Party shall endeavor to notify Borrower and the Guarantor of such Claim (but
failure to do so shall not affect the indemnification herein made except to the
extent of the actual harm caused by such failure). The Indemnified Party shall
have the right to employ, at Borrower’s expense, counsel of the Indemnified
Parties’ choosing and to control the defense of the Claim. The Borrower or
Guarantor may at its/their own expense also participate in the defense of any
Claim. Each Indemnified Party may employ separate counsel in connection with any
Claim to the extent such Indemnified Party believes it reasonably prudent to
protect such Indemnified Party. The parties intend for the provisions of this
Section to apply to and protect each Indemnified Party from the consequences of
any liability including strict liability imposed or threatened to be imposed on
Indemnified Party as well as from the consequences of its own negligence,
whether or not that negligence is the sole, contributing, or concurring cause of
any Claim.

(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including, without limitation, the maximum
potential claims pending or to the knowledge of the indemnitee threatened
against the Indemnified Party to be indemnified pursuant to this Section 16.10.

Section 16.11. Maximum Interest Rate. Regardless of any provisions contained in
this Agreement or in any other documents and instruments referred to herein, the
Lenders shall never be deemed to have contracted for or be entitled to receive,
collect or apply as interest on the Notes any amount in excess of the Maximum
Rate, and in the event Lenders ever receives, collects or applies as interest
any such excess, of if an acceleration of the maturity of the Notes or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
the Maximum Rate, such amount which would be excessive interest shall be applied
to the reduction of the unpaid principal balance of the Notes for which such
excess was received, collected or applied, and, if the principal balance of the
Notes are paid in full, any remaining excess shall forthwith be paid to
Borrower. All sums paid or agreed to be paid to the Lenders for the use,
forbearance or detention of the indebtedness evidenced by the Notes and/or this
Agreement shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the Maximum Rate. In determining whether or not the
interest paid or payable under any specific contingency exceeds the Maximum Rate
of interest permitted by law, Borrower and the Lenders shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium, rather than as interest; and (ii) exclude
voluntary prepayments and the effect thereof; and (iii) compare the total amount
of interest contracted for, charged or received with the total

 

Page 59 of 62



--------------------------------------------------------------------------------

amount of interest which could be contracted for, charged or received throughout
the entire contemplated term of the Notes at the Maximum Rate.

Section 16.12. Waiver of Jury Trial; Submission to Jurisdiction. (a) THE
BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH THE BORROWER, THE GUARANTOR, THE AGENT AND THE LENDERS MAY
BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (i) THE NOTES, (ii) THIS
AGREEMENT, (iii) THE COLLATERAL DOCUMENTS OR (iv) THE COLLATERAL. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY THE BORROWER, THE AGENT AND THE LENDERS, AND
THE BORROWER, THE AGENT, AND THE LENDERS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THE
BORROWER, THE AGENT AND THE LENDERS EACH FURTHER REPRESENT THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

(b) THE BORROWER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE STATE
COURTS OF LOUISIANA AND THE FEDERAL COURTS IN LOUISIANA AND AGREES THAT ANY
ACTION OR PROCEEDING ARISING OUT OF OR BROUGHT TO ENFORCE THE PROVISIONS OF THE
REVOLVING NOTES, THIS AGREEMENT AND/OR THE COLLATERAL DOCUMENTS MAY BE BROUGHT
IN ANY COURT HAVING SUBJECT MATTER JURISDICTION.

Section 16.13. Severability. If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.

Section 16.14. Headings. Article and Section headings used in this Agreement are
for convenience only and shall not affect the construction of this Agreement.

Section 16.15. Confidentiality. For the purposes of this Section 16.15,
“Confidential Information” means information delivered to Agent and/or Lenders
by or on behalf of the Borrower or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement (including,
without limitation, any information regarding the transactions contemplated
hereby provided prior to the date of this Agreement), provided that such term
does not include information that (a) was publicly known, (b) subsequently
becomes

 

Page 60 of 62



--------------------------------------------------------------------------------

publicly known through no act or omission by Agent and/or Lenders or any Person
acting on its behalf, or (c) otherwise becomes known to Agent and the Lenders
other than through disclosure by the Borrower or any Subsidiary. Agent and the
Lenders will maintain the confidentiality of such Confidential Information in
accordance with their standard procedures to protect confidential information of
third parties delivered to Agent and/or Lenders, provided that Lender may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates, (ii) its affiliates, financial
advisors and other professional advisors who are made aware of the confidential
nature of such information and agreed to keep such information confidential,
(iii) any other holder of the Notes, (iv) any Person to which any Lender sells
or offers to sell the Notes or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 16.15), (v) any
federal or state regulatory authority having jurisdiction over such Lender,
(vi) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about its investment portfolio, or (vii) any other Person to which
such delivery or disclosure may be necessary (w) to effect compliance with any
law, rule, regulation or order applicable to any Lender, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Lender is a party or an Event of Default has occurred and is continuing, to
the extent such Lender may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or the protection of the rights
and remedies under this Agreement and the other Loan Documents. Each holder of
the Notes or an interest therein, by its acceptance of the Notes or an interest
therein, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 16.15 as though it were a party to this Agreement.

Section 16.16 Prior Revolving Notes. The Agent agrees to deliver to Borrower the
Revolving Notes executed by Borrower pursuant to the Original Agreement, marked
“Cancelled by Renewal”, within a reasonable time following the execution of this
Agreement.

(The remainder of this page intentionally left blank)

 

Page 61 of 62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Borrower:

LHC GROUP, INC.

a Delaware corporation By:  

 

  Name:   Peter J. Roman   Title:   Executive Vice President and     Chief
Financial Officer Agent: CAPITAL ONE, NATIONAL ASSOCIATION By:  

 

  Name:  

 

  Title:  

 

 

    Lenders:     CAPITAL ONE, NATIONAL ASSOCIATION Line of Credit     By:  

 

Loan Commitment: $40,000,000.00       Name:  

 

Percentage: 53%       Title:  

 

    JPMORGAN CHASE BANK, N.A. Line of Credit     By:  

 

Loan Commitment: $35,000,000.00       Name:   Angela Cole Percentage: 47%      
Title:   Vice President

 

Page 62 of 62



--------------------------------------------------------------------------------

Exhibit “A”

COMPLIANCE CERTIFICATE

 

 

Date

Capital One, National Association, as Agent

P. O. Box 3847

Lafayette, LA 70502

Attn: Mr. Grant Guillotte

Dear Mr. Guillotte:

This Compliance Certificate is submitted pursuant to the requirements of that
Second Amended and Restated Credit Agreement (the “Credit Agreement”) dated as
of October 12, 2010, by and among LHC Group, Inc. (the “Borrower”), Capital One,
National Association, as Agent, and the Lenders.

Under the appropriate paragraphs of the Credit Agreement, we certify that, to
the best of our knowledge and belief, no condition, event, or act which, with or
without notice or lapse of time or both, would constitute an Event of Default
under the terms of the Credit Agreement, has occurred during the 3 month period
ending                                                   (the “Reporting
Period”). Also, to the best of our knowledge, the Borrower and each Guarantor
have complied with all provisions of the Credit Agreement.

Additionally, the Borrower submits the following financial information for the
Reporting Period in accordance with the financial covenants and ratios contained
in the Credit Agreement.

 

  I. MINIMUM FIXED CHARGE COVERAGE (Tested Quarterly on rolling 4 quarters
basis)

 

(a)      Borrower’s EBITDA    $             (b)      Borrower’s consolidated
lease/rent expense    $             (c)      Borrower’s consolidated unfinanced
capex    $             (d)      Sum of (a) + (b) - (c)    $             (e)     
Sum of consolidated prior period current maturities of long term debt   
$             (f)      Interest Expense    $            

 

- 1 -



--------------------------------------------------------------------------------

(g)      Lease/rent expense    $             (h)      Cash taxes   
$             (i)      Sum of (e) + (f) + (g) + (h)    $            

 

Ratio (d to i)       to   1.00      Minimum Fixed Charge Coverage   1.50   to  
1.00     

 

  II. CONSOLIDATED NET WORTH (Tested Quarterly)

 

(a)   Borrower’s Consolidated Net Worth as of                
$                         (b)   50% of net income (if positive) for each quarter
after 6-30-09    $                         (c)   85% of the net proceeds to
Borrower from any equity capital transaction after 6-30-091   
$                         (d)   Sum of (a)+(b)+(c)    $                        
(e)   Minimum consolidated net worth required as of September 30, 2010   
$200,000,000.00 (f)   Minimum consolidated net worth required after September
30, 2010    $200,000,000.00              +(b)+(c)

 

  III. LEVERAGE RATIO

(Tested Quarterly on a rolling four quarters basis)

 

(a)    Borrower’s EBITDA    $             (b)    Sum of senior funded Debt of
Borrower and Subsidiaries to Lenders (or any of them) plus interest expense   
$            

 

1

Equity capital includes (i) the purchase of stock in Borrower resulting from
exercise of stock options if Borrower repurchases such stock within 120 days of
exercise of option and (ii) purchase of stock in Borrower as a result of
Borrower’s employee stock purchase plan if Borrower repurchases such stock
within 120 days of the exercise of applicable plan rights.

 

- 2 -



--------------------------------------------------------------------------------

Ratio (a to b)       to   1.00      Maximum Senior Funded Debt to EBITDA
permitted   2.00   to   1.00     

 

  IV. ACQUISITIONS

(a) Borrower or a Guarantor have entered into the following Acquisitions:

 

 

 

 

(b) Attached hereto as Exhibit A are original copies of the Joinder Agreement to
the Guaranty executed by such new Subsidiaries acquired pursuant to the
Acquisitions set forth in IV(a) above.

(c) Attached hereto as Exhibit B are the Operating Agreement (or similar
document), Certificate of Formation (or similar document), Resolutions and Good
Standing Certificate for each new Guarantor.

 

Sincerely,

 

LHC GROUP, INC.

By:  

 

  NAME:  

 

  TITLE:  

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “B”

REQUEST FOR REVOLVING LOAN

 

TO: Capital One, National Association, as Agent

ATTN: Mr. Grant Guillotte

 

  RE: Second Amended and Restated Credit Agreement dated as of October 12, 2010
among LHC Group, Inc., Capital One, National Association, as Agent, and the
Lenders signatory party thereto (the “Credit Agreement”)

Pursuant to the Credit Agreement, LHC Group, Inc. (the “Borrower”) hereby
requests a Revolving Loan on the Commitment. Said Revolving Loan shall be in the
amount of $                            . The borrowing date is
                    . The Revolving Loan shall be (i) a Base Rate Loan
             or a Eurodollar Loan             .

The Borrower certifies that as of the date hereof: (a) the Borrower and the
Guarantor are in compliance with all conditions and requirements of the Credit
Agreement; and (b) no condition, event, or act exists which, with or without
notice or lapse of time or both, would constitute an Event of Default under the
Credit Agreement.

 

LHC GROUP, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

 

$                                                                       
             , 2010

FOR VALUE RECEIVED, LHC GROUP, INC., a Delaware corporation (hereinafter
referred to as the “Borrower”), hereby unconditionally promises to pay to the
order of                                          (the “Lender”) at the offices
of CAPITAL ONE, NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”),
the principal sum of                                          AND NO/100 DOLLARS
($                    ), or such other or lesser amounts as may be reflected
from time to time on the books and records of Lender as evidencing the aggregate
unpaid principal balance of Revolving Loans made to Borrower on a revolving line
of credit basis as provided in the Credit Agreement (as hereinafter defined), in
lawful money of the United States of America together with interest from the
date funds are made available to the Borrower hereunder until paid at the rates
specified in the Credit Agreement. All payments of principal and interest due
hereunder are payable at the office of Agent at 313 Carondelet Street, New
Orleans, Louisiana 70130, or at such other address as Agent shall designate in
writing to Borrower.

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.

This Note is executed pursuant to that certain Second Amended and Restated
Credit Agreement dated of even date herewith among Borrower, the Agent, and
Lenders (the “Credit Agreement”), and is referred to in the Credit Agreement as
a Revolving Note. Reference is made to the Credit Agreement and the Loan
Documents for a statement of prepayment, rights and obligations of Borrower, for
a statement of the terms and conditions under which the due date of this Note
may be accelerated and for statements regarding other matters affecting this
Note (including without limitation the obligations of the holder hereof to
advance funds hereunder, principal and interest payment due dates, voluntary and
mandatory prepayments, exercise of rights and remedies, payment of attorneys’
fees, court costs and other costs of collection and certain waivers by Borrower
and others now or hereafter obligated for payment of any sums due hereunder).
Upon the occurrence of an Event of Default, the Agent and the Lender shall have
all rights and remedies as provided under the Credit Agreement and Loan
Documents. This Note may be prepaid in accordance with the terms and provisions
of the Credit Agreement. Reference is made to the Credit Agreement for
provisions concerning the applicable procedures for Revolving Loans under this
Note. Notwithstanding anything herein contained to the contrary, the maximum
aggregate amount of all Revolving Loans at any time outstanding under this Note
(and Lender’s obligation to advance hereunder) shall not exceed
$                    , all as provided in the Credit Agreement. Unless otherwise
defined herein, each capitalized term used herein shall have the same meaning
set forth in the Credit Agreement.

Upon the occurrence and continuation of an Event of Default, Lender has the
right prospectively (immediately following any applicable cure period) to adjust
and fix the simple

 

- 1 -



--------------------------------------------------------------------------------

interest rate under this Note until this Note is paid in full, as follows: the
fixed default interest rate shall be equal to three (3%) percent per annum in
excess of the applicable interest rate pursuant to Article IV of the Credit
Agreement (including, without limitation, the applicable Base Rate Margin or
Eurodollar Margin) in effect at the time of the Event of Default.
Notwithstanding the foregoing, the holder hereof shall never be entitled to
receive, collect or apply, as interest on this Note, any amount in excess of the
Maximum Rate.

If any payment of principal or interest on this Note shall become due on a day
other than a Business Day or a Eurodollar Business Day, as applicable, such
payment shall be made on the next succeeding Business Day or Eurodollar Business
Day, as applicable, and such extension of time shall in such case be included in
computing interest in connection with such payment.

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agree to pay all reasonable
costs of collection actually incurred, including, but not limited to, court
costs and reasonable attorneys’ fees.

Borrower waives presentment and demand for payment, notice of intention to
accelerate the maturity, protest, notice of protest and nonpayment, as to this
Note and as to each and all installments hereof.

Borrower represents and warrants to Lender that loans evidenced by this Note
were entered into primarily for commercial or business purposes as provided in
La. R. S. 9:3509.

The Lender shall have a right to set-off the obligations of the Borrower under
this Note against all funds which the Borrower may maintain on deposit with the
Lender (with the exception of funds deposited in the Borrower’s accounts in
trust for third parties or funds deposited in pension accounts, IRA’s, Keogh
accounts and All Saver Certificates), and the Lenders shall have a lien upon and
a security interest in all property of the Borrower in the Lender’s possession
or control which shall secure the Indebtedness of the Borrower to the Lenders
under the Credit Agreement and this Note.

This Note shall be governed by and construed in accordance with the applicable
laws of the State of Louisiana.

(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 

- 2 -



--------------------------------------------------------------------------------

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SET FORTH THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS BETWEEN THE BORROWER AND THE
LENDER AND ANY OTHER PARTIES WITH RESPECT TO THE MATTERS HEREIN SET FORTH.

EXECUTED as of the date and year first above written.

 

LHC GROUP, INC. a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

- 3 -



--------------------------------------------------------------------------------

Schedule 1.1(a)

Excluded Subsidiaries

1. GSHS Home Health, L.P.

2. Gulf Homecare, Inc.

3. HGA HomeCare, LLC

4. Infirmary Home Health Agency, Inc.

5. Jefferson Regional HomeCare, LLC

6. LHCG XIII, LLC

7. LHCG-V, L.L.C

8. Lifeline Home Health Care of Lady Lake, LLC

9. Louisiana HomeCare of Monroe, LLC

10. Louisiana HomeCare of Plaquemine, LLC

11. Marshall HomeCare, L.P.

12. Medical Centers HomeCare, LLC

13. Mississippi HomeCare of Jackson II, LLC

14. Mizell Memorial Hospital HomeCare, LLC

15. Morristown-Hamblen HomeCare and Hospice, LLC

16. Munroe Regional HomeCare, LLC

17. Patient’s Choice Hospice and Palliative Care of Louisiana, LLC

18. River West Home Care, LLC

19. Southeast Alabama HomeCare, LLC

20. Thomas Home Health, LLC

21. University of TN Medical Center Home Care Services, LLC



--------------------------------------------------------------------------------

Schedule 1.1(b)

Guarantors

1. Able Home Health, Inc. [AL corporation]

2. Able Home Health, Inc. [MS corporation]

3. Acadian Home Health Care Services, LLC

4. Acadian HomeCare, LLC

5. Acadian Premiere Regional Nursing, LLC

6. Access Hospice, LLC

7. AHCG Management, LLC

8. Alabama Health Care Group, LLC

9. Arkansas Health Care Group, LLC

10. Arkansas HomeCare of Forrest City, LLC

11. Arkansas HomeCare of Fulton, LLC

12. Arkansas HomeCare of Hot Springs, LLC

13. Assured Capital Partners, Inc.

14. Athens-Limestone HomeCare, LLC

15. Baptist Home Health, LLC

16. Baton Rouge HomeCare, LLC

17. Beauregard Memorial Hospital HomeCare, LLC

18. Boone Memorial HomeCare, LLC

19. Camden HomeCare, LLC

20. Cape Fear Valley HomeCare and Hospice, LLC

21. Clay County Hospital HomeCare, LLC

22. CMC Home Health and Hospice, LLC

23. Coosa Valley HomeCare, LLC

24. Craig General Home Health, LLC

25. Dallas County Medical Center HomeCare, LLC

26. Diabetes Self-Management Center, Inc.

27. East Alabama Medical Center HomeCare, LLC

28. Eureka Springs Hospital HomeCare, LLC

29. Eureka Springs Hospital Hospice, LLC

30. Fayette Medical Center HomeCare, LLC

31. FirstCall, Inc.

32. Floyd HomeCare, LLC

33. Georgia Health Care Group, LLC

34. Georgia HomeCare of Harris, LLC

35. Grant Memorial HomeCare and Hospice, LLC

36. HMC Home Health, LLC

37. Home Care Connections, Inc.

38. Home Care Plus, Inc.

39. Home Nursing Care, LLC

40. HomeCall, Inc.



--------------------------------------------------------------------------------

41. HomeCare Management Group, LLC

42. Hood Home Health Service, LLC

43. Hospice of Central Arkansas, LLC

44. Housecalls Home Health & Hospice, LLC

45. Idaho Health Care Group, LLC

46. Jackson County Home Health, LLC

47. Kansas Health Care Group, LLC

48. Kentucky Health Care Group, LLC

49. Kentucky HomeCare of Henderson, LLC

50. Leaf River Home Health Care, LLC

51. LHC Group Pharmaceutical Services, LLC

52. LHC Health Care Group of Florida, LLC

53. LHC HomeCare of Georgia, LLC

54. LHC HomeCare of Tennessee, LLC

55. LHC HomeCare of West Virginia, LLC

56. LHC HomeCare, LLC [Florida LLC]

57. LHC HomeCare, LLC [Oklahoma LLC]

58. LHC HomeCare, LLC [North Carolina LLC]

59. LHC HomeCare, LLC [Kentucky LLC]

60. LHC HomeCare-Lifeline, LLC

61. LHC Real Estate I, LLC

62. LHCG IX, L.L.C.

63. LHCG VII, L.L.C.

64. LHCG XI, LLC

65. LHCG XIV, LLC

66. LHCG-II, L.L.C.

67. LHCG-VI, LLC

68. LHCG-VIII, LLC

69. LHCG-X, LLC

70. LHCG-XII, LLC

71. LHCG-XV, LLC

72. LHCG-XVI, LLC

73. LHCG-XVII, LLC

74. LHCG-XVIII, LLC

75. LHCG-XX, LLC

76. Lifeline Home Health Care of Bowling Green, LLC

77. Lifeline Home Health Care of Fulton, LLC

78. Lifeline Home Health Care of Hopkinsville, LLC

79. Lifeline Home Health Care of Lakeland, LLC

80. Lifeline Home Health Care of Lexington, LLC

81. Lifeline Home Health Care of Marathon, LLC

82. Lifeline Home Health Care of Port Charlotte, LLC



--------------------------------------------------------------------------------

83. Lifeline Home Health Care of Russellville, LLC

84. Lifeline Home Health Care of Somerset, LLC

85. Lifeline Home Health Care of Springfield, LLC

86. Lifeline Home Health Care of Union City, LLC

87. Lifeline of West Tennessee, LLC

88. Lifeline Private Duty Services of Kentucky, LLC

89. LLC-I, LLC

90. LLC-II, LLC

91. Louisiana Extended Care Hospital of Kenner, LLC

92. Louisiana Extended Care Hospital of Arcadia, LLC

93. Louisiana Extended Care Hospital of West Monroe, LLC

94. Louisiana Health Care Group, LLC

95. Louisiana Home Health of Hammond, LLC

96. Louisiana Home Health of Houma, LLC

97. Louisiana HomeCare of Delhi, LLC

98. Louisiana HomeCare of Hammond, LLC

99. Louisiana HomeCare of Kenner, LLC

100. Louisiana HomeCare of Lutcher, LLC

101. Louisiana HomeCare of Minden, LLC

102. Louisiana HomeCare of Miss-Lou, LLC

103. Louisiana HomeCare of Monroe, LLC

104. Louisiana HomeCare of North Louisiana, LLC

105. Louisiana HomeCare of Northwest Louisiana, LLC

106. Louisiana HomeCare of Raceland, LLC

107. Louisiana HomeCare of Slidell, LLC

108. Louisiana Hospice and Palliative Care, LLC

109. Louisiana Physical Therapy, LLC

110. Marion Regional HomeCare, LLC

111. Maryland Health Care Group, LLC

112. Medical Center Home Health, LLC

113. Mena Medical Center Home Health, LLC

114. Mena Medical Center Hospice, LLC

115. MHCG of Jackson, LLC

116. Mississippi Health Care Group, LLC

117. Mississippi HomeCare, LLC

118. Missouri Health Care Group, LLC

119. Missouri Home Care LLC

120. Mountaineer HomeCare, LLC

121. North Carolina Health Care Group, LLC

122. Northeast Washington Home Health, Inc.

123. Northwest Georgia Home Health, LLC

124. Northwest Healthcare Alliance, Inc.



--------------------------------------------------------------------------------

125. Oak Shadows of Jennings, LLC

126. Ohio Health Care Group, LLC

127. Ohio HomeCare, LLC

128. Oklahoma Health Care Group, LLC

129. Oklahoma Home Health, LLC

130. Oregon Health Care Group, LLC

131. Palmetto Express, LLC

132. Patient’s Choice Hospice, LLC

133. Picayune HomeCare, LLC

134. Preston Memorial HomeCare, LLC

135. Princeton Community HomeCare, LLC

136. Red River HomeCare, LLC

137. Richardson Medical Center HomeCare, LLC

138. Rivercrest Home Health Care, Inc.

139. Roane HomeCare, LLC

140. Salem Home Care, LLC

141. South Carolina Health Care Group, LLC

142. South Carolina HomeCare, LLC

143. Southeast Louisiana HomeCare, LLC

144. Southwest Arkansas HomeCare, LLC

145. Southwest Missouri HomeCare, LLC

146. Specialty Extended Care Hospital of Monroe, LLC

147. St. James HomeCare, LLC

148. St. Mary’s Medical Center Home Health Services, LLC

149. Tennessee Health Care Group, LLC

150. Texas Health Care Group Holdings, LLC

151. Texas Health Care Group of Longview, LLC

152. Texas Health Care Group of Texarkana, LLC

153. Texas Health Care Group of The Golden Triangle, LLC

154. Texas Health Care Group, LLC

155. Three Rivers HomeCare, LLC

156. Tri-Parish Community HomeCare, LLC

157. Twin Lakes Home Health Agency, LLC

158. Virginia Health Care Group, LLC

159. Virginia HomeCare, LLC

160. Washington Health Care Group, LLC

161. Washington HomeCare and Hospice of Central Basin, LLC

162. West Tennessee HomeCare, LLC

163. West Virginia Health Care Group, LLC

164. West Virginia HomeCare, LLC

165. Wetzel County HomeCare, LLC

166. Whispering Pines Health Services, Inc.



--------------------------------------------------------------------------------

167. Whispering Pines Home Health, LLC

168. Woods Home Health, LLC



--------------------------------------------------------------------------------

Schedule 11.3

Litigation

On May 12, 2010, the Borrower received a letter from the United States Senate
Finance Committee in response to an April 26, 2010 article in The Wall Street
Journal entitled “Home Care Yields Medicare Bounty.” The letter from the Senate
Finance Committee asked the Borrower to provide documents and data related
to the issues referenced in The Wall Street Journal article. On June 25, 2010,
the Borrower submitted its response to the Senate Finance Committee’s letter and
intend on fully cooperating with their inquiry. At this time, the Borrower
is unable to predict the timing and outcome of this matter.

On July 16, 2010, the Borrower received a subpoena from the Securities and
Exchange Commission (“SEC”) that included a request for documents related to the
Borrower’s participation in the Medicare Home Health Prospective Payment System
as well as the documents and information produced in response to the Senate
Finance Committee’s investigation set forth above. The Borrower is in the
process of responding to the SEC’s request. Because the investigation is at an
early stage, the Borrower cannot predict its outcome or its effect, if any, on
the Borrower’s business.

The Borrower received an administrative subpoena from the Inspector General of
the Office of Personnel Management (“OPM”). OPM is an administrative agency
responsible for overseeing the Federal Employees Health Benefit Program
(“FEHBP”). Although the subpoena was issued by OPM, the Borrower learned on
July 9, 2009 that the scope of the review is not limited to the FEHBP, but also
extends to services provided to Medicare beneficiaries. The focus of the review
is on third-party quality improvement audits performed on the Borrower’s behalf
by a third party consultant from 2005 to 2009. The Borrower will continue to
cooperate and provide responsive information for the OPM review.



--------------------------------------------------------------------------------

Schedule 13.4

Encumbrances

 

     

Name

  

Jurisdiction

  

Secured Party

  

File Number and Date

  

Description

1.    LHC Group, Inc.    Delaware, State    Irwin Business Finance Corporation
   50560863 filed 2/18/05    Financing statement covering ITS 200Ethernet Kit
and Server 2.    LHC Group, Inc.    Delaware, State    Banc of America Leasing &
Capital, LLC    81837432 filed on 5/29/08    Financing statement covering four
(4) Panasonic Copiers DP-3030 3.    LHC Group, Inc.    Delaware, State    Banc
of America Leasing & Capital, LLC    83742622 filed on 11/7/08    Financing
Statement covering three (3) Panasonic Copiers DP-3030 4.    LHC Group, Inc.   
Delaware, State    Banc of America Leasing & Capital, LLC    84331169 filed on
12/31/08    Financing Statement covering one (1) Panasonic Copier DP-3030 5.   
LHC Group, Inc.    Louisiana, State    Irwin Business Finance Corporation   
09-1034338 filed on 7/19/04    Financing Statement filed in Caddo Parish
covering Kit200-024 Ethernet and Server 6.    LHC Group, Inc.    Louisiana,
State    Hibernia National Bank    36-790172 filed on 10/28/04    Financing
Statement filed in Orleans Parish covering Equipment Leasing Agreement dated as
of September 26, 2002 7.    LHC Group, Inc.    Louisiana, State    Hibernia
National Bank    36-799397 filed on 1/4/05    Financing Statement filed in
Orleans Parish covering Equipment Leasing Agreement dated as of September 26,
2002 8.    LHC Group, Inc.    Louisiana, State    Banc of America Leasing &
Capital, LLC    09-1075095 filed on 4/19/07    Financing Statement filed in
Caddo Parish covering two (2) Panasonic Copiers DP-3030 (Mamou, LA and Columbia,
MS) 9.    LHC Group, Inc.    Louisiana, State    Banc of America Leasing &
Capital, LLC    09-1075270 filed on 4/23/07    Financing Statement filed in
Caddo Parish covering two (2) Panasonic Copiers DP-3030 (Bonham ,TX and
Lafayette, LA)



--------------------------------------------------------------------------------

     

Name

  

Jurisdiction

  

Secured Party

  

File Number and Date

  

Description

10.    LHC Group, Inc.    Louisiana, State    Banc of America Leasing & Capital,
LLC    09-1078650 filed on 6/21/07    Financing Statement filed in Caddo Parish
covering four (4) Panasonic Copier DP-3030 (Linden, TX; Tyler, TX; Fayetteville
AR; and Bay St. Louis, MS) and one (1) Panasonic Copier DP8060 (Rome, GA) 11.   
LHC Group, Inc.    Louisiana, State    Banc of America Leasing & Capital, LLC   
09-1079684 filed on 7/13/07    Financing Statement filed in Caddo Parish
covering one (1) Panasonic Copier DP-3030 (Natchitoches, LA) 12.    LHC Group,
Inc.    Louisiana, State    Banc of America Leasing & Capital, LLC    09-1080633
filed on 8/1/07    Financing Statement filed in Caddo Parish covering two (2)
Panasonic Copiers DP-3030 (Jennings, LA and Mansfield, LA) 13.    LHC Group,
Inc.    Louisiana, State    Banc of America Leasing & Capital, LLC    09-1081482
filed on 8/16/07    Financing Statement filed in Caddo Parish covering one (1)
Panasonic Copier DP-8045 (Daphne, AL) and one (1) Panasonic Copier DP-3030
(Fordyce, AR) 14.    LHC Group, Inc.    Louisiana, State    Banc of America
Leasing & Capital, LLC    09-1083030 filed on 9/11/07    Financing Statement
filed in Caddo Parish covering two (2) Panasonic Copier DP-3030 (Salem, AR and
Sulphur, LA) 15.    Alabama Health Care Group, LLC    Alabama, State    Capital
One NA, as agent    08-0424795 filed on 6/17/08    Financing Statement covering
all “Security” in Thomas Home Health LLC dba Thomas Home Health 16    Alabama
Health Care Group, LLC    Alabama, State    Capital One NA, as agent   
08-0424805 filed on 6/17/08    Financing Statement covering all “Security” in
Mizell Memorial HomeCare dba LHC HomeCare of South Alabama 17.    Alabama Health
Care Group, LLC    Alabama, State    Capital One NA, as agent    08-0424811
filed on 6/17/08    Financing Statement covering all “Security” in Medical
Centers HomeCare, LLC dba Medical Centers HomeCare



--------------------------------------------------------------------------------

     

Name

  

Jurisdiction

  

Secured Party

  

File Number and Date

  

Description

18.    Alabama Health Care Group, LLC    Alabama, State    Capital One NA, as
agent    08-0424828 filed on 6/17/08    Financing Statement covering all
“Security” in HGA Homecare, LLC dba HGA HomeCare of Huntsville 19.    Alabama
Health Care Group, LLC    Alabama, State    Capital One NA, as agent   
08-0561138 filed on 8/18/08    Financing Statement covering all “Security” in
Infirmary Home Health Agency, Inc.



--------------------------------------------------------------------------------

Schedule 13.5

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 13.6

Investments

Ownership interest in such entities listed on Schedule 1.1(a) and Schedule
1.1(b)



--------------------------------------------------------------------------------

Schedule 13.8

Transactions with Affiliates

When LHC Group, Inc. (“Borrower”) enters into a Management Services Agreement
with a Subsidiary of the Borrower, Borrower provides general management
services, including, but not limited to: billing, coding, collections,
disbursing of funds, preparing and filing all federal and state regulatory
filings, developing operational policies regarding personnel and patients,
assisting in negotiating third party contracts, providing and maintaining
clinical and financial software and records, providing and maintaining necessary
insurance and providing marketing and advertising. Additionally, Borrower
provides all necessary personnel for day-to-day operations, performs all related
human resource functions, and pays all related expenses of personnel, which
includes salaries and wages, benefits, workers’ compensation insurance costs,
and payroll-related taxes and required employer contributions and reimbursement
for reasonable and necessary business expenses.

In consideration, the Subsidiary of the Borrower pays a management fee to
Borrower equal to Borrower’s direct costs of providing the above management
services each month. Borrower’s direct costs are all expenses incurred in
providing the management services, including: (i) Borrower’s actual expenditures
for such Subsidiary’s administrator and other company personnel and expenses,
including, without limitation: salaries and wages, benefits, workers’
compensation insurance costs, payroll-related taxes, other required employer
contributions, leases of space and equipment, travel, supplies, utilities,
telephone, legal, marketing, advertising equipment, supplies, taxes, insurance,
and other costs customarily incurred by home health agencies; and
(ii) Borrower’s functional allocation of home office costs according to Medicare
principles of cost allocation for payroll, salaries and benefits administration,
accounts payable, billing, marketing and business development personnel, travel
expense, direction of such Subsidiary’s operations, and quality assurance and
performance improvement.